Exhibit 10.2

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of January 28, 2015

among

TERRAFORM POWER OPERATING, LLC,

as Borrower,

TERRAFORM POWER, LLC,

as a Guarantor,

CERTAIN SUBSIDIARIES OF TERRAFORM POWER OPERATING, LLC,

as Guarantors,

VARIOUS LENDERS,

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent, Joint Lead Arranger and Joint
Bookrunner,

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN SACHS BANK USA,

MACQUARIE CAPITAL (USA) INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA,

as Co-Documentation Agents

 

 

$550 Million Revolving Loan

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  DEFINITIONS AND INTERPRETATION      1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      43   

1.3.

  Interpretation, Etc      43   

1.4.

  Exchange Rates; Currency Equivalents      44   

1.5.

  Letter of Credit Amounts      44   

Section 2.

  LOANS AND LETTERS OF CREDIT      44   

2.1.

  [Reserved.]      44   

2.2.

  Revolving Loans      44   

2.3.

  Swing Line Loans      45   

2.4.

  Issuance of Letters of Credit and Purchase of Participations Therein      48
  

2.5.

  Pro Rata Shares; Availability of Funds      54   

2.6.

  Use of Proceeds      55   

2.7.

  Evidence of Debt; Register; Lenders’ Books and Records; Notes      55   

2.8.

  Interest on Loans      56   

2.9.

  Conversion/Continuation      58   

2.10.

  Default Interest      58   

2.11.

  Fees      59   

2.12.

  [Reserved.]      60   

2.13.

  Voluntary Prepayments/Commitment Reductions      60   

2.14.

  Mandatory Prepayments/Commitment Reductions      62   

2.15.

  Application of Prepayments/Reductions      62   

2.16.

  General Provisions Regarding Payments      63   

2.17.

  Ratable Sharing      64   

2.18.

  Making or Maintaining Eurodollar Rate Loans      65   

2.19.

  Increased Costs; Capital Adequacy      66   

2.20.

  Taxes; Withholding, Etc      68   

2.21.

  Obligation to Mitigate      72   

2.22.

  Defaulting Lenders      72   

2.23.

  Removal or Replacement of a Lender      75   

2.24.

  Incremental Facilities      77   

Section 3.

  CONDITIONS PRECEDENT      78   

3.1.

  Closing Date      78   

3.2.

  Conditions to Each Credit Extension      82   

Section 4.

  REPRESENTATIONS AND WARRANTIES      85   

4.1.

  Organization; Requisite Power and Authority; Qualification      85   

4.2.

  Equity Interests and Ownership      85   

4.3.

  Due Authorization      85   

4.4.

  No Conflict      85   

4.5.

  Governmental Consents      86   

 

i



--------------------------------------------------------------------------------

4.6.

  Binding Obligation      86   

4.7.

  Historical Financial Statements      86   

4.8.

  Projections      86   

4.9.

  No Material Adverse Effect      86   

4.10.

  No Restricted Junior Payments      86   

4.11.

  Adverse Proceedings, Etc      87   

4.12.

  Payment of Taxes      87   

4.13.

  Properties      87   

4.14.

  Environmental Matters      88   

4.15.

  No Defaults      88   

4.16.

  Material Contracts      88   

4.17.

  Governmental Regulation      88   

4.18.

  Federal Reserve Regulations; Exchange Act      89   

4.19.

  Employee Matters      89   

4.20.

  Employee Benefit Plans      89   

4.21.

  Certain Fees      89   

4.22.

  Solvency      90   

4.23.

  Compliance with Statutes, Etc      90   

4.24.

  Disclosure      90   

4.25.

  PATRIOT Act      90   

4.26.

  Energy Regulatory Matters      91   

Section 5.

  AFFIRMATIVE COVENANTS      93   

5.1.

  Financial Statements and Other Reports      93   

5.2.

  Existence      97   

5.3.

  Payment of Taxes and Claims      97   

5.4.

  Maintenance of Properties      97   

5.5.

  Insurance      98   

5.6.

  Books and Records; Inspections      98   

5.7.

  Lenders Meetings      98   

5.8.

  Compliance with Laws      98   

5.9.

  Environmental      99   

5.10.

  Subsidiaries      100   

5.11.

  Additional Material Real Estate Assets      100   

5.12.

  [Reserved.]      102   

5.13.

  Further Assurances      102   

5.14.

  Cash Management Systems      103   

5.15.

  Designation of Subsidiaries      103   

5.16.

  Ratings      103   

5.17.

  Energy Regulatory Status      103   

5.18.

  Post-Closing Obligations      103   

Section 6.

  NEGATIVE COVENANTS      104   

6.1.

  Indebtedness      104   

6.2.

  Liens      106   

6.3.

  No Further Negative Pledges      109   

6.4.

  Restricted Junior Payments      109   

 

ii



--------------------------------------------------------------------------------

6.5.

  Restrictions on Subsidiary Distributions      110   

6.6.

  Investments      111   

6.7.

  Financial Covenants      112   

6.8.

  Fundamental Changes; Disposition of Assets      113   

6.9.

  Reserved      114   

6.10.

  Sales and Lease-Backs      114   

6.11.

  Transactions with Shareholders and Affiliates      114   

6.12.

  Conduct of Business      115   

6.13.

  Permitted Activities of Project Holdcos      115   

6.14.

  Amendments or Waivers of Organizational Documents and Certain Material
Contracts      115   

6.15.

  Fiscal Year      115   

Section 7.

  GUARANTY      115   

7.1.

  Guaranty of the Obligations      115   

7.2.

  Contribution by Guarantors      116   

7.3.

  Payment by Guarantors      116   

7.4.

  Liability of Guarantors Absolute      117   

7.5.

  Waivers by Guarantors      119   

7.6.

  Guarantors’ Rights of Subrogation, Contribution, Etc      119   

7.7.

  Subordination of Other Obligations      120   

7.8.

  Continuing Guaranty      120   

7.9.

  Authority of Guarantors or Borrower      121   

7.10.

  Financial Condition of Borrower      121   

7.11.

  Bankruptcy, Etc      121   

7.12.

  Discharge of Guaranty Upon Sale of Guarantor      122   

7.13.

  Keepwell      122   

Section 8.

  EVENTS OF DEFAULT      122   

8.1.

  Events of Default      122   

Section 9.

  AGENTS      125   

9.1.

  Appointment of Agents      125   

9.2.

  Powers and Duties      126   

9.3.

  General Immunity      126   

9.4.

  Agents Entitled to Act as Lender      128   

9.5.

  Lenders’ Representations, Warranties and Acknowledgment      128   

9.6.

  Right to Indemnity      129   

9.7.

  Successor Administrative Agent, Collateral Agent and Swing Line Lender     
129   

9.8.

  Collateral Documents and Guaranty      131   

9.9.

  Withholding Taxes      133   

9.10.

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
133   

Section 10.

  MISCELLANEOUS      134   

10.1.

  Notices      134   

 

iii



--------------------------------------------------------------------------------

10.2.

Expenses   136   

10.3.

Indemnity   136   

10.4.

Set-Off   138   

10.5.

Amendments and Waivers   138   

10.6.

Successors and Assigns; Participations   141   

10.7.

Independence of Covenants   145   

10.8.

Survival of Representations, Warranties and Agreements   145   

10.9.

No Waiver; Remedies Cumulative   145   

10.10.

Marshalling; Payments Set Aside   145   

10.11.

Severability   146   

10.12.

Obligations Several; Independent Nature of Lenders’ Rights   146   

10.13.

Headings   146   

10.14.

APPLICABLE LAW   146   

10.15.

CONSENT TO JURISDICTION   146   

10.16.

WAIVER OF JURY TRIAL   147   

10.17.

Confidentiality   148   

10.18.

Usury Savings Clause   149   

10.19.

Effectiveness; Counterparts   149   

10.20.

Entire Agreement   149   

10.21.

PATRIOT Act   150   

10.22.

Electronic Execution of Assignments   150   

10.23.

No Fiduciary Duty   150   

10.24.

Judgment Currency   151   

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A    Revolving Commitments    B    Notice Addresses SCHEDULES:   
3.1(f)    Certain Existing Indebtedness    4.1    Jurisdictions of Organization
and Qualification    4.2    Equity Interests and Ownership    4.7    Historical
Financial Statements    4.13    Real Estate Assets    4.16    Material Contracts
   4.26    Entities Regulated Under PURPA    5.15    Required Restricted
Subsidiaries    5.18    Post-Closing Obligations    6.2(r)    Certain Liens   
6.3    Certain Negative Pledges    6.5    Certain Restrictions on Subsidiary
Distributions    6.6    Certain Investments    6.11    Certain Affiliate
Transactions EXHIBITS:    A-1    Funding Notice    A-2   
Conversion/Continuation Notice    A-3    Issuance Notice    B-1    Revolving
Loan Note    B-2    Swing Line Note    C    Compliance Certificate    D   
Assignment Agreement    E    Certificate re Non-Bank Status    F-1    Closing
Date Certificate    F-2    Solvency Certificate    G    Counterpart Agreement   
H    Pledge and Security Agreement    I    Mortgage    J    [Reserved]    K   
Intercompany Note    L    Joinder Agreement    M    Incumbency Certificate    N
   Prepayment Notice

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of January 28, 2015, is entered
into by and among TERRAFORM POWER OPERATING, LLC, a Delaware limited liability
company (“Borrower”), TERRAFORM POWER, LLC, a Delaware limited liability company
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, BARCLAYS BANK PLC (“Barclays”), as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”), and as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”), CITIGROUP GLOBAL MARKETS INC. (“Citigroup”),
GOLDMAN SACHS BANK USA (“Goldman Sachs”), MACQUARIE CAPITAL (USA) INC.
(“Macquarie”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and
MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as Co-Syndication Agents
(in such capacity, “Syndication Agents”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”) and ROYAL BANK OF CANADA (“Royal Bank”) as Co-Documentation Agents
(in such capacity, “Documentation Agents”) and Barclays, Citigroup, Goldman
Sachs, Macquarie, MLPFS and Morgan Stanley, as Joint Lead Arrangers (in such
capacity, “Arrangers”) and Joint Bookrunners.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend a revolving credit facility to Borrower,
in an aggregate principal amount not to exceed $550 million, the proceeds of
which will be used in accordance with Section 2.6(a);

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries subject to the terms of the
Pledge and Security Agreement; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) subject to the terms of the Pledge and Security Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquired Business” means the business acquired in connection with the
Acquisition.

 

1



--------------------------------------------------------------------------------

“Acquisition” means the acquisition contemplated by the Acquisition Agreement,
including the assignment to the Borrower or a Restricted Subsidiary of the
Borrower of Holdings’ rights and interests under the Acquisition Agreement
(which assignment shall be pursuant to documentation in form and substance
reasonably satisfactory to Agent and Arrangers).

“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of November 17, 2014, among SunEdison, Inc., Holdings, Parent, First Wind
Holdings, LLC, First Wind Capital, LLC, D.E. Shaw Composite Holdings, L.L.C.,
certain members of First Wind Holdings, LLC, D.E. Shaw Composite Holdings,
L.L.C. and Madison Dearborn Capital Partners IV, L.P. after giving effect to any
amendment, consent, modification or waiver other than those amendments,
consents, modifications or waivers that are materially adverse to any interest
of the Lenders, unless Administrative Agent and the Arrangers have provided
prior written consent (such consent not to be unreasonably withheld or delayed).

“Adjusted Eurodollar Rate” means, as to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
divided by (b) one minus the Eurodollar Reserve Percentage.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened in writing
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means each of (i) Administrative Agent, (ii) each Syndication Agent,
(iii) each Documentation Agent, (iv) Collateral Agent, (v) each Bookrunner and
(vi) any other Person appointed under the Credit Documents to serve in an agent
or similar capacity.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of January 28,
2015, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“ALTA” means the American Land and Title Association.

“Alternative Currency” means each of Canadian Dollars, Euros, Pounds Sterling,
and each other currency that is approved in accordance with Section 1.5(b).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) from the Closing Date until the date of delivery of the Compliance
Certificate and the financial statements for the period ending June 30, 2015, a
percentage, per annum, determined by reference to the following table as if the
Leverage Ratio then in effect were 4.00:1.00; and (ii) thereafter, a percentage,
per annum, determined by reference to the Leverage Ratio in effect from time to
time as set forth below:

 

Leverage Ratio

  Applicable Margin for
Eurodollar Rate Loans     Applicable Margin for
Base Rate Loans     Applicable Revolving
Commitment Fee
Percentage  

<3.50:1.00

    2.25 %      1.25 %      0.375 % 

³ 3.50:1.00 but £ 4.50:1.00

    2.50 %      1.50 %      0.50 % 

> 4.50:1.00

    2.75 %      1.75 %      0.50 % 

Each change in the Applicable Margin and the Applicable Revolving Commitment Fee
Percentage shall be effective on and after the third Business Day after the date
of delivery to Administrative Agent of financial statements pursuant to
Section 5.1(b) and (c) and a Compliance Certificate pursuant to Section 5.1(d)
calculating the Leverage Ratio. At any time Borrower has not submitted to
Administrative Agent the applicable information as and

 

3



--------------------------------------------------------------------------------

when required under Section 5.1(d), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined as if the Leverage Ratio
were in excess of 4.50:1.00. Within one Business Day of receipt of the
applicable information under Section 5.1(d), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage in
effect from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is shown to be inaccurate (at a time when this
Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than indemnities and other contingent obligations not yet due
and payable)), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) Borrower shall promptly deliver to Administrative Agent a correct
certificate required by Section 5.1(d) for such Applicable Period, (y) if such
inaccuracy, if corrected, would have resulted in a higher Applicable Margin, the
Applicable Margin shall be deemed to be such higher Applicable Margin for the
Applicable Period and (z) Borrower shall immediately pay to Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. Nothing in this paragraph shall limit the
right of Administrative Agent or any Lender under Section 2.10 or Section 8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 10.1(b).

“Arrangers” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Holdings’ or any of

 

4



--------------------------------------------------------------------------------

its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Holdings’ Subsidiaries (but excluding, for the avoidance of doubt, the Equity
Interests in Holdings), other than (i) inventory (or other assets, including
energy and renewable energy credits, climate change levy exemption certificates,
embedded benefits and other environmental attributes) sold, leased or licensed
out in the ordinary course of business (excluding any such sales, leases or
licenses of a Non-Recourse Subsidiary or out of a Non-Recourse Subsidiary of
operations or divisions discontinued or to be discontinued), (ii) the sale by
Holdings or any Subsidiary of property that is no longer useful or necessary to
the conduct of the business of Holdings or any Subsidiary in the ordinary course
of business (excluding sales of one or more Non-Recourse Subsidiaries),
(iii) any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business, (iv) the granting of Liens not prohibited by Section 6.2,
(v) sale and leaseback transactions by Non-Recourse Subsidiaries permitted by
Section 6.10 and dispositions by Non-Recourse Subsidiaries to tax equity
investors in connection with tax equity financings, and (vi) sales, leases or
sub-leases (as lessor or sublessor), sale and leasebacks, assignments,
conveyances, exclusive licenses (as licensor or sublicensor), transfers or other
dispositions to, or any exchanges of property with, any Person for aggregate
consideration of less than $100,000,000 with respect to any transaction or
series of related transactions and less than $200,000,000 in the aggregate in
any Fiscal Year. In no event shall entering into a Hedge Agreement be considered
to be an Asset Sale.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or other authorized signatory of such Person; provided that the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to Administrative Agent as to the authority of such
Authorized Officer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays” as defined in the preamble hereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (b) the difference between the Applicable Margin for
Eurodollar Rate Loans and the Applicable Margin for Base Rate Loans. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“BofA” as defined in Section 10.20.

“Bookrunners” means Arrangers, in their capacity as joint lead arrangers and
joint bookrunners.

“Borrower” as defined in the preamble hereto.

“Borrower Debt Service Expense” means, for any period, an amount equal to the
sum, without duplication, of (i) Borrower Interest Expense and (ii) scheduled
payments of principal on Borrower Total Debt. Notwithstanding the foregoing,
Borrower Debt Service Expense for the Fiscal Quarters ended June 30,
2014, September 30, 2014 and December 31, 2014, shall be deemed to be
$13,053,125.

“Borrower Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower with respect to all outstanding
Indebtedness of Borrower, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Interest
Rate Agreements, but excluding, however, any amount not payable in Cash.

“Borrower Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower (or, if higher, the
par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness)) determined in accordance with GAAP, for the avoidance of doubt
excluding Non-Recourse Project Indebtedness and the face amount of any undrawn
Letter of Credit issued for the account of Borrower.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“CAFD” means, on a consolidated basis in accordance with GAAP, net cash provided
by (used in) operating activities of Holdings, adjusted as follows (without
duplication of any increase, decrease, exclusion or other amount): (i) plus or
minus changes in assets and

 

6



--------------------------------------------------------------------------------

liabilities as reflected (or to be reflected) on Holdings’ statement of cash
flows, (ii) minus deposits into (or plus withdrawals from) restricted cash
accounts required by project financing arrangements to the extent they decrease
(or increase) cash provided by operating activities, (iii) minus cash
distributions paid to non-controlling interests in Holdings’ projects, if any,
(iv) minus scheduled project-level and other debt service payments and
repayments in accordance with the related borrowing arrangements, to the extent
they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if any, to the extent they are paid from
operating cash flows during a period, (vi) plus cash contributions to the
Borrower from SunEdison pursuant to the Interest Payment Agreement, (vii) plus
operating costs and expenses paid by SunEdison pursuant to the Management
Services Agreement to the extent such costs or expenses exceed the fee payable
by Holdings pursuant to such agreement but otherwise reduce Holdings’ net cash
provided by operating activities and (viii) plus or minus any other operating
items as necessary to present the cash flows Holdings deems representative of
its core business operations, with the approval of the audit committee of
Holdings; provided that any CAFD attributable to the operations of Unrestricted
Subsidiaries will only be included in the foregoing calculation to the extent of
any cash dividends or other cash distributions received by Holdings or any of
its Restricted Subsidiaries during the period for which CAFD is being calculated
(or, without duplication, subsequent to such period but on or prior to the
applicable date of determination). Notwithstanding the foregoing, CAFD (w) for
the Fiscal Quarter ended June 30, 2014 shall be deemed to be $53.0 million,
(x) for the Fiscal Quarter ended September 30, 2014 shall be deemed to be $58.5
million, (y) for the Fiscal Quarter ended December 31, 2014 shall be deemed to
be $35.7 million and (z) for each of the Fiscal Quarters ending March 31, 2015
and June 30, 2015, will be deemed to be CAFD for such Fiscal Quarter as
determined in accordance with this definition plus $2.0 million.

“CFADS” means, for the applicable period, the sum of CAFD and Fixed Charges.

“Canadian GAAP” means Canadian generally accepted accounting principles in
effect as of the date of determination thereof.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. At the request of the applicable Issuing
Bank, if any Letter of Credit issued by such Issuing Bank to be Cash
Collateralized hereunder is denominated in an Alternative Currency, Borrower
shall post such Cash Collateral in the same Alternative Currency as the Letter
of Credit to be Cash Collateralized.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than three months from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing
within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; and (vi) solely with respect to Non-Recourse Subsidiaries, other
short-term investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d 3 and 13d 5 under the Exchange Act) other than SunEdison or a wholly-owned
Subsidiary of SunEdison shall have acquired Control of Parent; (ii) Parent shall
cease to Control Holdings; or (iii) Holdings shall cease to beneficially own and
control 100% on a fully diluted basis of the economic and voting interest in the
Equity Interests of Borrower.

“Change of Control Restrictions” means, with respect to a Person, Contractual
Obligations or applicable law which would prohibit, result in a termination of
(or give rise to a right of any party to terminate) any Contractual Obligations
or default or acceleration of any indebtedness of such Person (or an Affiliate
of such Person) or imposition of any restriction on the ability of such Person
to make distributions or pay dividends to its equity holders, or otherwise
result in material adverse consequences to such Person upon, the change in the
direct or indirect ownership or control of the Project Holdco that owns such
Person without the consent of the counterparties to such Contractual Obligations
or any other Person (other than any Governmental Authority).

“Citigroup” as defined in the preamble hereto.

“Clean Energy System” means a solar, wind, biomass, natural gas, hydroelectric,
geothermal, renewable energy (including battery storage), conventional power,
electric transmission and distribution or water installation projects (or a
hybrid energy generating installation that utilizes a combination of any of the
foregoing), in each case whether commercial or residential in nature.

 

8



--------------------------------------------------------------------------------

“Closing Date” means January 28, 2015.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

“Closing Date Material Adverse Effect” means any change, development, event,
effect or occurrence (“Effect”) that, individually or in the aggregate, (x) is
or would reasonably be expected to be materially adverse to the business,
Properties, results of operations or financial condition of the Company
Entities, taken as a whole, or (y) would reasonably be expected to result in a
materially adverse effect on the Company’s ability to perform its obligations
under the Acquisition Agreement or consummate the transactions contemplated
thereby; provided, however, that any Effect attributable to (a) any changes
affecting the solar or wind power industry generally, (b) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Order, protocol, government program, industry standard or change of
Applicable Law of or by any Governmental Authority, (c) any change in wholesale
or retail electric power prices, (d) any change in general regulatory or
political conditions, including any engagement of hostilities, act of war or
terrorist activity or any change imposed by a Governmental Authority associated
with national security or any natural disasters, (e) any change in GAAP, (f) the
announcement, pendency or consummation of the transactions contemplated by the
Acquisition Agreement or the Ancillary Agreements, (g) any action taken by the
Company or the Sellers that is required pursuant to the Acquisition Agreement,
(h) any action taken (or omitted to be taken) at the specific request of Buyers,
(i) any failure by the Company Entities to meet any projections or forecasts for
any period occurring on or after the date hereof (but, for the avoidance of
doubt, not the underlying cause of any such failure) or (j) any change or
development in any financial, banking or securities market (including any
increased interest rates or other costs for, or reduction in the availability
of, financing or suspension of trading in, or limitation on prices for,
securities on a securities market (including an over-the-counter market),
exchange or trading platform) or the economy in general, shall, in each case, be
excluded from such determination, except in the event the Effect of such changes
or events attributable to the foregoing subclauses (a), (b), (d), (e) or
(j) would reasonably be expected to have a disproportionate impact on the
Company Entities, taken as a whole, relative to other solar or wind development
companies operating in the markets in which the Company Entities operate (but
only to the extent of the incremental disproportionate impact on the Company
Entities, relative to other solar or wind development companies in the markets
in which the Company Entities operate). All capitalized terms (other than the
term “Acquisition Agreement”) used but not defined in this definition of
“Closing Date Material Adverse Effect” have the meanings given to them in the
Acquisition Agreement.

“Closing Date Project Holdco” as defined in the definition of “Permitted M&A
Transaction.”

“CMP Option Agreement” means the Contrato de Opción Irrevocable de Compra de
Acciones Relativo a la Sociedad “Amanecer Solar SpA,” dated as of January 28,
2013, between Amanecer Solar Holdings SPA and Compañia Minera del Pacifico S.A.
as in effect on the date hereof.

 

9



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
(if any), the Intellectual Property Security Agreements (if any), and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Revolving Commitment.

“Commitment Letter” as defined in Section 10.20.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in Section 957 of the Internal Revenue Code; provided however, for the
avoidance of doubt, none of Borrower, the Persons that are Guarantors as of the
Closing Date or any Project Holdco shall be a Controlled Foreign Corporation.

 

10



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Borrower in favor of any
Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, any Issuing Bank or any Lender
in connection herewith on or after the date hereof.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, any Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document. Notwithstanding anything in the Credit Documents to the contrary, no
Non-Recourse Subsidiary shall be a Credit Party.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Debt Service Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) (a) the aggregate amount of CFADS to (ii) Borrower Debt Service
Expense, in each case for the four-Fiscal Quarter period ending on such date,
provided, however, that the Debt Service Coverage Ratio for any Fiscal Quarter
in which Holdings or any of its Subsidiaries has acquired, directly or
indirectly, any Equity Interests in any Person or any property with a value in
excess of $2,000,000 at any time after the first day of such Fiscal Quarter
shall be calculated by giving pro forma effect to such acquisition as if such
acquisition had occurred on the first day of such Fiscal Quarter, and by deeming
historical financial performance of such Person or property for such Fiscal
Quarter and each Fiscal Quarter prior thereto to be equal to the projected
financial performance for the corresponding Fiscal Quarter in the following
calendar year (as determined in the good faith reasonable judgment of Borrower).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means subject to Section 2.22(b), any Lender (a) that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent, any Issuing Bank, Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) that has notified Borrower,
Administrative Agent, any Issuing Bank or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) that has failed, within three Business Days after
written request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) for which
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is, (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) contractually provides for the scheduled payments or

 

12



--------------------------------------------------------------------------------

dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date, except, in the case of clauses (i) and (ii), if as a
result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in full of all Obligations, the
cancellation or expiration of all Letters of Credit and the termination of the
Commitments).

“Documentation Agents” as defined in the preamble hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Issuing Bank at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Earn Out Indebtedness” has the meaning given to it in the definition of the
term “Indebtedness”.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, no Defaulting Lender, Credit Party or Affiliate of a Credit
Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of the Guarantors or (solely
with respect to an employee benefit plan that is a “multiemployer plan” as
defined in Section 3(37) of ERISA or is otherwise subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA) any of their respective ERISA
Affiliates.

“Environmental Claim” means any investigation, written notice, request for
information, notice of potential liability, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with the presence, Release or threatened Release of Hazardous
Materials; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to human health or safety, natural resources or the environment.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) the protection of the
environment; (ii) the generation, use, storage, transportation, disposal or
Release of Hazardous Materials; (iii) occupational health and safety and
industrial hygiene; or (iv) the protection of human, plant or animal health or
natural resources, in any manner applicable to Holdings or any of its
Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Permitted Exchangeable Bond Indebtedness or
Permitted Convertible Bond Indebtedness shall constitute an Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) solely for purposes of Sections 302 and 303 of ERISA and Sections 412
and 430 of the Internal Revenue Code, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Internal Revenue Code of
which that Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member. Any former ERISA Affiliate
of Borrower or any of the Guarantors shall continue to be considered an ERISA
Affiliate of Borrower or any such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Borrower or such Guarantor and with respect to liabilities arising after such
period for which Borrower or such Guarantor could be liable under the Internal
Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code or
Section 303(j) of ERISA with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of the Guarantors
or any of their respective ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan

 

14



--------------------------------------------------------------------------------

resulting in liability to Borrower, any of the Guarantors or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Borrower, any of the
Guarantors or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of the
Guarantors or any of their respective ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefore, or the receipt
by Borrower, any of the Guarantors or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the receipt by the
Borrower, any of the Guarantors or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA), (ix) the occurrence of an act or
omission which could give rise to the imposition on Borrower, any of the
Guarantors or (solely with respect to taxes imposed under Section 4971 of the
Internal Revenue Code) any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4971 of ERISA
in respect of any Employee Benefit Plan; (x) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Borrower, any of the
Guarantors or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xi) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xii) a determination that any
Pension Plan is, or is expected to be in “at-risk” status (as defined in
Section 303(i) of ERISA or Section 430(i) of the Internal Revenue Code), or
(xiii) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or Section 4068 of ERISA upon the property and rights to property
belonging to the Borrower, any of the Guarantors or any of their respective
ERISA Affiliates.

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period

 

15



--------------------------------------------------------------------------------

or (iii) in the event the rates referenced in the preceding clauses (i) and
(ii) are not available, the rate per annum determined by the Administrative
Agent to be the average offered quotation rate by major banks in the London
interbank market to Barclays for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the Eurodollar Rate Loan for which the Eurodollar Rate is
then being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the
Eurodollar Rate will be deemed to be zero.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board of Governors for
determining the maximum reserve requirement (including any emergency, special,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“EWG Status” as defined in Section 4.26(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Hedge Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap

 

16



--------------------------------------------------------------------------------

Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Beneficiary or required to be withheld or deducted from a payment to a
Beneficiary, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Beneficiary being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.23) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Beneficiary’s failure to comply with Section 2.20(c), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of July 23, 2014, by and among Borrower, Holdings, certain subsidiaries
of Borrower, Goldman Sachs, as administrative agent and lenders and other
Persons party thereto, as amended prior to the Closing Date.

“Existing Indebtedness” means (a) all Indebtedness and other obligations
outstanding under (i) the Existing Credit Agreement, (ii) the indenture relating
to the 10.25% Senior Notes due 2018 issued by First Wind Capital, LLC, (iii) the
$291 million term loan B facility of the Edward joint venture of the Acquired
Business, (iv) the Secured Promissory Note dated as of November 21, 2011,
between Hawaiian Island Holdings, LLC, as the borrower, and KeyBank National
Association, as the lender, as amended by that certain Amendment No. 1 to
Secured Promissory Note dated as of November 19, 2012, as further amended by
that certain Amendment No. 2 to Secured Promissory Note dated as of December 14,
2012, as further amended by that certain Amendment No. 3 to Secured Promissory
Note dated as of January 15, 2013 and as further amended by that certain
Amendment No. 4 to Secured Promissory Note dated as of March 10, 2014, (v) the
Amended and Restated Reimbursement Agreement, dated as of July 25, 2013, among
First Wind Utah Holdings, LLC, First Wind Utah Portfolio, LLC, First Wind
Holdings, LLC, First Wind Capital, LLC, First Wind Portfolio, LLC, financial
institutions party thereto, BNP Paribas, as Collateral Agent, Administrative
Agent and as fronting bank, and other entities party thereto, and (b) all
Indebtedness and other obligations (other than such Indebtedness in an aggregate
principal amount not to exceed $25 million) under the credit agreements,
promissory notes and other credit documents set forth on Schedule 3.1(f) hereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.

 

17



--------------------------------------------------------------------------------

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof,
any agreements entered into pursuant to the foregoing, and any intergovernmental
agreements entered into by the United States that implement or modify the
foregoing (together with the portions of any law, regulations, rules or
practices implementing such intergovernmental agreements).

“FCPA” as defined in Section 4.25.

“Federal Energy Regulatory Authorizations, Exemptions, and Waivers” as defined
in Section 4.26(d).

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“FERC’s” as defined in Section 4.26(a).

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

18



--------------------------------------------------------------------------------

“Fixed Charges” means with respect to the Parent and its Restricted Subsidiaries
for any period, without duplication, the sum of:

(1) consolidated interest expense of the Parent and its Restricted Subsidiaries
(other than Non-Recourse Subsidiaries) for such period (including, with respect
to the Parent and its Restricted Subsidiaries, (a) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit, bank guarantees or bankers acceptances, (c) the interest
component of Capitalized Lease Obligations, and (d) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (q) annual agency fees
paid to the administrative agents and collateral agents under any credit
facilities, (r) costs associated with obtaining Hedging Obligations and breakage
costs in respect of Hedging Obligations related to interest rates, (s) penalties
and interest relating to taxes, (t) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (u) any expensing of bridge,
commitment and other financing fees and any other fees related to any
acquisitions, (v) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any securitization facility, (w) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty, (x) any interest expense attributable to obligations of the
Parent and its Restricted Subsidiaries that are classified as “capital lease
obligations” under GAAP due to the consolidation of variable interest entities
and (y) any “additional interest” or “liquidated damages” with respect to other
securities for failure to timely comply with registration rights obligations;
plus

(2) dividends on any Disqualified Stock (other than Disqualified Stock of
Non-Recourse Subsidiaries) of the Parent, or on any Preferred Equity of any
Restricted Subsidiary (other than Non-Recourse Subsidiaries) incurred in
accordance with Section 5.11 of the Credit Agreement plus

(3) consolidated capitalized interest of the Parent and its Restricted
Subsidiaries (other than Non-Recourse Subsidiaries) for such period, whether
paid or accrued.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

Notwithstanding the foregoing, Fixed Charges for any Fiscal Quarter ending prior
to March 31, 2015 shall be deemed to be $13,053,125.

Capitalized terms used in this definition shall be used as defined in the Senior
Notes Indenture as in effect on the Closing Date.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

19



--------------------------------------------------------------------------------

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Obligations with respect to Letters of Credit issued by such Issuing
Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (ii) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the outstanding
Obligations with respect to Swing Line Loans issued by Swing Line Lender other
than such Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“FPA” as defined in Section 4.26(c).

“FUCO” as defined in Section 4.26(b).

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, any supra-national body (such
as the European Union or the European Central Bank) or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity, supra-national body or government.

“Governmental Authorization” means any permit, license, tariff, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

 

20



--------------------------------------------------------------------------------

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Holdings and each Domestic Subsidiary of Holdings (other than
Borrower and any Non-Recourse Subsidiary).

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
is reasonably likely to pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement, or a
REC Hedge, in each case entered into by a Credit Party with a Lender
Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means the financial statements described in
Schedule 4.7.

“Holdings” as defined in the preamble hereto.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements in effect as of the date of determination thereof.

“Immaterial Entity” means, as of any date, any Subsidiary (other than a Credit
Party) at any time designated by Borrower as an “Immaterial Entity”; provided
that the aggregate CFADS distributed or otherwise paid to Borrower or Holdings
by all Immaterial Entities for the previous four Fiscal Quarters (or, if
shorter, the period commencing on the latest date any such Subsidiary is
acquired by a Subsidiary of Holdings and ending on the date of determination)
shall not exceed 15.0% of the CFADS distributed or otherwise paid to Borrower
and Holdings in the aggregate for such period.

“Immaterial Subsidiary” means, as of any date, any Subsidiary (other than a
Credit Party) at any time designated by Borrower as an “Immaterial Subsidiary”;
provided that (a) the aggregate CFADS distributed or otherwise paid to Borrower
or Holdings by any individual Immaterial Subsidiary for the previous four Fiscal
Quarters (or, if shorter, the period commencing on the date such Subsidiary is
acquired by a Subsidiary of Holdings and ending on the date of determination)
shall not exceed 5.0% of the CFADS distributed or otherwise paid to

 

21



--------------------------------------------------------------------------------

Borrower and Holdings in the aggregate for such period and (b) the aggregate
CFADS distributed or otherwise paid to Borrower or Holdings by all Immaterial
Subsidiaries for the previous four Fiscal Quarters (or, if shorter, the period
commencing on the latest date any such Subsidiary is acquired by a Subsidiary of
Holdings and ending on the date of determination) shall not exceed 20.0% of the
CFADS distributed or otherwise paid to Borrower and Holdings in the aggregate
for such period.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lender” as defined in Section 2.23.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (A) any such obligations incurred under ERISA,
(B) any earn-out obligations consisting of the deferred purchase price of
property acquired until such obligation becomes a liability on the balance sheet
of such person in accordance with GAAP (“Earn Out Indebtedness”) and (C)
accounts payable in the ordinary course of business and not more than 120 days
overdue), which purchase price is (a) due more than six months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but excluding letters of credit
for the account of any Persons other than Credit Parties which are cash
collateralized or with respect to which back-to-back letters of credit have been
issued); (vii) Disqualified Equity Interests; (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (ix) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; (xi) any obligations with respect to tax equity or similar financing
arrangements (other than any such obligations of Non-Recourse Subsidiaries); and
(xii) all obligations of such Person in respect of any exchange traded or over
the counter derivative transaction, including under any Hedge Agreement, whether
entered into for hedging or speculative purposes or otherwise; provided, in no
event shall obligations under any Hedge Agreement be deemed “Indebtedness” for
any purpose under Section 6.7 unless such obligations

 

22



--------------------------------------------------------------------------------

relate to a derivatives transaction which has been terminated (or to the extent
amounts under such Hedge Agreement are otherwise due and owing); provided
further, that Permitted Equity Commitments, Permitted Project Undertakings,
Permitted Deferred Acquisition Obligations, Permitted Call Transactions and
Project Obligations shall not constitute Indebtedness. Notwithstanding the
foregoing, the amount of any Permitted Convertible Bond Indebtedness Shareholder
Loan shall not be included in the calculation of outstanding Indebtedness to the
extent duplicative of the amount of guarantees of any Permitted Convertible Bond
Indebtedness of Parent or Permitted Exchangeable Bond Indebtedness of Borrower
or Holdings.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the commitment letter (and
any related fee or engagement letter) delivered by any Agent or any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or the Release or threatened Release of Hazardous
Materials relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Holdings or any of
its Subsidiaries. Notwithstanding any other provision of this Agreement, but
without limiting the Credit Parties’ obligations in the case of liabilities of
Indemnitees to third parties and related losses, claims, damages and
out-of-pocket expenses, the Credit Parties shall not be liable to any Indemnitee
for any indirect, consequential, special or punitive damages in connection with
this Agreement or the transactions contemplated hereby.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of
Beneficiary under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

23



--------------------------------------------------------------------------------

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Agreement” means that certain Intercompany Agreement, dated
November 17, 2014, by and among Holdings, SunEdison and SunEdison Holdings
Corporation (as may be amended, supplemented or otherwise modified from time to
time).

“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among Credit Parties and their Subsidiaries.

“Interest Payment Agreement” means that certain Interest Payment Agreement dated
as of July 23, 2014, by and among the Borrower, Holdings, SunEdison and
SunEdison Holdings Corporation (as may be amended, supplemented or otherwise
modified from time to time).

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d) of this definition, end on the
last Business Day of a calendar month; and (c) no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

24



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Borrower or any
Guarantor), of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by Holdings or any of its
Subsidiaries to any other Person (other than Borrower or any Guarantor),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business and (iv) all investments consisting of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes or otherwise. The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but deducting therefrom the amount of any repayments
or distributions received on account of such Investment by, or the return on or
of capital with respect to, such Investment to, the Person making such
Investment. For the avoidance of doubt, neither any Permitted Project
Undertakings nor any payment pursuant to and in accordance with the terms of
Project Obligations shall be deemed to constitute an Investment. Notwithstanding
the foregoing, the satisfaction by Parent, Borrower or Holdings of any
obligation in connection with Permitted Convertible Bond Indebtedness or
Permitted Exchangeable Bond Indebtedness (including in each case, for the
avoidance of doubt, any guaranty thereof) shall not constitute an Investment.
For the further avoidance of doubt, the purchase and consummation of any
Permitted Call Transaction shall not constitute an Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuing Bank” means each of Barclays, BofA, Citigroup and KeyBank, each as an
Issuing Bank hereunder, together with each of their permitted successors and
assigns in such capacity, including any other Lender or Affiliate of any other
Lender that agrees to be an Issuing Bank, reasonably acceptable to
Administrative Agent and Borrower, in such capacity.

 

25



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement substantially in the form of Exhibit L.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Judgment Currency” as defined in Section 10.24.

“KeyBank” as defined in the preamble hereto.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be); provided, at the time of entering
into a Hedge Agreement, no Lender Counterparty shall be a Defaulting Lender.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by any Issuing Bank pursuant to this Agreement and, effective upon
consummation of the Acquisition, each letter of credit set forth on Schedule
1.1.

“Letter of Credit Expiration Date” means the day that is 180 days after the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day); provided that if any Letter of
Credit remains outstanding on the day which is ten Business Days prior to the
Revolving Commitment Termination Date, Borrower shall either provide Cash
Collateral or backstop letters of credit satisfactory to Issuing Bank that
issued such Letter of Credit in an amount equal to the Minimum Collateral
Amount.

 

26



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means the lesser of (i) $200,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the Dollar Equivalent of the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Letters of Credit
then outstanding, and (ii) the Dollar Equivalent of the aggregate amount of all
drawings under Letters of Credit honored by any Issuing Bank and not theretofore
reimbursed by or on behalf of Borrower (including through Revolving Loans).

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Borrower Total Debt as of such day to (ii) the aggregate amount of CFADS for
the four-Fiscal Quarter period ending on such date, provided, however, that the
Leverage Ratio for any Fiscal Quarter in which Holdings or any of its
Subsidiaries has acquired, directly or indirectly, any Equity Interests in any
Person or any property with a value in excess of $2,000,000 at any time after
the first day of such Fiscal Quarter shall be calculated by giving pro forma
effect to such acquisition as if such acquisition had occurred on the first day
of such Fiscal Quarter, and by deeming historical financial performance of such
Person or property for such Fiscal Quarter and each Fiscal Quarter prior thereto
to be equal to the projected financial performance for the corresponding Fiscal
Quarter in the following calendar year (as determined in the good faith
reasonable judgment of Borrower).

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Revolving Loan and a Swing Line Loan.

“M&A Transaction” means any acquisition, directly or indirectly, by a Project
Holdco, whether by purchase, merger or otherwise, of all or substantially all of
the assets of, all or a portion of the Equity Interests of, or a business line
or unit or a division of, any Person.

“Macquarie” as defined in the preamble hereto.

“Management Services Agreement” means that certain Management Services Agreement
dated as of July 23, 2014 among Borrower, Holdings, Parent and SunEdison.

“Margin Stock” as defined in Regulation U.

“Market-Based Rate Authorizations” as defined in Section 4.26(d).

 

27



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of the term “Swap
Contract”.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of Holdings and its Subsidiaries
taken as a whole; (ii) the ability of the Credit Parties (taken as a whole) to
fully and timely perform their Obligations; (iii) the legality, validity,
binding effect or enforceability against a Credit Party of a Credit Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit
Document.

“Material Contract” means any power purchase agreement, any material definitive
credit or loan agreement with respect to Non-Recourse Project Indebtedness and
any contract or other arrangement, in each case, to which Holdings or any of its
Subsidiaries is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $5,000,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $10,000,000 per
annum, other than those designated from time to time by Collateral Agent in its
sole discretion as not being required to be included in the Collateral.

“MIHI” as defined in Section 10.20.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances or back to back
letters of credit in form and substance, and from an issuer, satisfactory to the
applicable Issuing Bank, an amount equal to 102.5% of the Fronting Exposure of
such Issuing Bank with respect to Letters of Credit issued by such Issuing Bank
and outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and such Issuing Bank in their sole discretion.

“MLPFS” as defined in the preamble hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Morgan Stanley” as defined in the preamble hereto.

“Mortgage” means a Mortgage substantially in the form of Exhibit I, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

 

28



--------------------------------------------------------------------------------

“Net Equity Proceeds” means an amount equal to any Cash proceeds from the
issuance of any Equity Interests of Holdings or any of its Subsidiaries (other
than pursuant to any employee stock or stock option compensation plan), net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xii) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
was to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness was to be terminated as of that date).

“New Revolving Loan Commitments” as defined in Section 2.24.

“New Revolving Loan Lender” as defined in Section 2.24.

“New Revolving Loans” as defined in Section 2.24.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, guarantee or otherwise) to Borrower or
any other Credit Party other than recourse (a) in respect of any acquisition or
contribution agreement with respect to any Investment permitted hereunder
entered into by Borrower or any other Credit Party, (b) by virtue of rights of
such Non-Recourse Subsidiary under a Project Obligation collaterally assigned to
such creditor, which rights may be exercised pursuant to such Project Obligation
against Holdings or any other Credit Party that is party to such Project
Obligation or (c) pursuant to Permitted Project Undertakings or Permitted Equity
Commitments.

 

29



--------------------------------------------------------------------------------

“Non-Recourse Subsidiary” means:

(a) any Subsidiary of Borrower that (i) (x) is the owner, lessor and/or operator
of (or is formed to own, lease or operate) one or more Clean Energy Systems or
conducts activities reasonably related or ancillary thereto, (y) is the lessee
or borrower (or is formed to be the lessee or borrower) in respect of
Non-Recourse Project Indebtedness financing one or more Clean Energy Systems,
and/or (z) develops or constructs (or is formed to develop or construct) one or
more Clean Energy Systems, (ii) has no Subsidiaries and owns no material assets
other than those assets necessary for the ownership, leasing, development,
construction or operation of such Clean Energy Systems or any activities
reasonably related or ancillary thereto and (iii) has no Indebtedness other than
intercompany Indebtedness to the extent permitted hereunder and Non-Recourse
Project Indebtedness; and

(b) any Subsidiary that (i) is the direct or indirect owner of all or a portion
of the Equity Interests in one or more Persons, each of which meets the
qualifications set forth in clause (a) above, (ii) has no Subsidiaries other
than Subsidiaries each of which meets the qualifications set forth in clause
(a) or clause (b)(i) above, (iii) owns no material assets other than those
assets necessary for the ownership, leasing, development, construction or
operation of Clean Energy Systems or any activities reasonably related or
ancillary thereto, (iv) has no Indebtedness other than intercompany Indebtedness
to the extent permitted hereunder and Non-Recourse Project Indebtedness and
(v) is not a direct Subsidiary of Borrower. For the avoidance of doubt, no
Project Holdco shall be deemed a Non-Recourse Subsidiary.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, settlement
payments or payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise; provided, further, that Obligations of any
Guarantor shall not include any Excluded Hedge Obligations of such Guarantor.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its

 

30



--------------------------------------------------------------------------------

operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such Organizational Document shall only be to a document of a
type customarily certified by such governmental official.

“Original Commitment Parties” as defined in Section 10.20.

“Other Connection Taxes” means, with respect to any Beneficiary, Taxes imposed
as a result of a present or former connection between such Beneficiary and the
jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Commitment or Credit
Document).

“Other Taxes” means any and all present or future stamp, court, recording,
filing or documentary Taxes or any other excise or property Taxes, charges or
similar levies (and interest, fines, penalties and additions related thereto)
arising from any payment made hereunder or from the execution, delivery,
perfection of a security interest under or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.23).

“Parent” means TerraForm Power, Inc., a Delaware corporation.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” as defined in Section 3.1(p).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 or 430 of the Internal Revenue Code or Sections
302 or 303 of ERISA.

“Permitted Call Transaction” means one or more call or capped call option
transactions (or substantively equivalent derivative transactions) on the
Parent’s common stock purchased by Holdings or Borrower in connection with an
issuance of Permitted Convertible Bond Indebtedness or Permitted Exchangeable
Bond Indebtedness (each, a “Permitted Hedge Transaction”) and, if applicable,
one or more call option or warrant transactions (or substantively equivalent
derivative transactions) on the Parent’s common stock sold by Holdings, Borrower
or Parent substantially concurrently with any such purchase (each, a “Permitted
Warrant Transaction”).

“Permitted Convertible Bond Indebtedness” means Indebtedness of Parent having a
feature which entitles the holder thereof to exchange all or a portion of such
Indebtedness into common stock of Parent (or other securities or property
following a merger

 

31



--------------------------------------------------------------------------------

event or other change of the common stock of Parent) and/or cash (in an amount
determined by reference to the price of such common stock (or such other
securities or property following a merger event or other change of the common
stock of Parent)).

“Permitted Convertible Bond Indebtedness Shareholder Loan” means a loan from
Parent to Borrower or Holdings of the proceeds of Permitted Convertible Bond
Indebtedness.

“Permitted Deferred Acquisition Obligation” means an obligation of Holdings,
Borrower or any of Borrower’s Subsidiaries to pay the purchase price for the
acquisition of a Person or assets over time or upon the satisfaction of certain
conditions; provided that, with respect to each such acquisition, at the time
Holdings or such Subsidiary undertakes such obligations, Borrower shall be in
pro forma compliance with each of the covenants set forth in Section 6.7 (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 5.01(b)).

“Permitted Equity Commitments” means obligations of Holdings, Borrower or any of
Borrower’s Subsidiaries to make any payment in respect of any Equity Interest in
any Non-Recourse Subsidiary (and any guarantee by Holdings, Borrower or any of
Borrower’s Subsidiaries of such obligations) as long as each such payment in
respect of such Equity Interest constitutes an Investment expressly permitted by
Section 6.6.

“Permitted Exchangeable Bond Indebtedness” means Indebtedness having a feature
which entitles the holder thereof to exchange all or a portion of such
Indebtedness into common stock of Parent (or other securities or property
following a merger event or other change of the common stock of Parent) and/or
cash (in an amount determined by reference to the price of such common stock (or
such other securities or property following a merger event or other change of
the common stock of Parent)).

“Permitted Hedge Transaction” has the meaning specified in the definition of the
term “Permitted Call Transaction”.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted M&A Transaction” means any M&A Transaction; provided,

(i) immediately prior to entering into and after giving effect to the applicable
acquisition agreement governing the related M&A Transaction, no Event of Default
shall have occurred and be continuing or would result therefrom;

(ii) immediately prior to, and after giving effect thereto, the Specified
Representations and specified acquisition agreement representations of a type
similar to the “Specified Acquisition Agreement Representations” shall be true
and correct in all material respects on and as of the date of such acquisition
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

 

32



--------------------------------------------------------------------------------

(iii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iv) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued at the
time of such acquisition (which, for the avoidance of doubt, may be less than
100% of the issued and outstanding Equity Interests of the acquired Person),
directly or indirectly, by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition shall be owned, directly or
indirectly, 100% by Borrower or a Guarantor, and Borrower shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of Borrower,
each of the actions set forth in Sections 5.10 and/or 5.11, as applicable;

(v) Borrower shall be in compliance with the financial covenants set forth in
Section 6.7 by giving pro forma effect to such acquisition as if such
acquisition had occurred on the first day of the current Fiscal Quarter, and by
deeming historical financial performance of the acquired Person or property for
such Fiscal Quarter and each Fiscal Quarter prior thereto to be equal to the
projected financial performance for the corresponding Fiscal Quarter in the
following calendar year (as determined in the good faith reasonable judgment of
Borrower); and

(vi) Borrower shall have delivered to Administrative Agent (A) a certificate of
an Authorized Officer of Borrower demonstrating compliance with the foregoing
clauses (i) through (v) and, if applicable, Section 5.10 and Section 5.11, and
attaching all of the data required to be set forth in Schedules 4.1 and 4.2 and
the schedules to the Pledge and Security Agreement with respect to all assets
and Subsidiaries acquired in connection with such Permitted M&A Transaction and
such certificate shall be deemed to supplement Schedules 4.1 and 4.2 and the
Schedules to the Pledge and Security Agreement for all purposes hereof and
thereof, and (B) with respect to any proposed Permitted M&A Transaction as to
which the aggregate total assets (measured in CFADS) to be acquired exceed 15.0%
of the aggregate total assets of Borrower and its Subsidiaries prior to such
Permitted M&A Transaction, a favorable written legal opinion as to such
regulatory matters as Administrative Agent may reasonably request in form and
substance reasonably satisfactory to Administrative Agent;

provided, that (i) no Permitted M&A Transaction shall be consummated by (a) a
Project Holdco (other than any Unrestricted Subsidiary) in existence on the
Closing Date (each such existing Project Holdco, a “Closing Date Project
Holdco”) that is, or owns one or more subsidiaries that is, subject to Change of
Control Restrictions as of the time of such Permitted M&A Transaction or (b) any
subsidiary of such Closing Date Project Holdco, in each case, unless after
giving pro forma effect to such Permitted M&A Transaction as if such Permitted
M&A Transaction had occurred on the first day of the current Fiscal

 

33



--------------------------------------------------------------------------------

Quarter, and by deeming historical financial performance of the acquired Persons
or property for such Fiscal Quarter and each Fiscal Quarter prior thereto to be
equal to the projected financial performance for the corresponding Fiscal
Quarter in the following calendar year (as determined in the good faith
reasonable judgment of Borrower), the Closing Date Project Holdco that would own
the acquired Persons or property would account for not more than five percent
(5%) of the aggregate CFADS for the previous four Fiscal Quarters and (ii) no
Permitted M&A Transaction in which one or more acquired Persons or property is
subject to Change of Control Restrictions shall be consummated by a Closing Date
Project Holdco, or any subsidiaries of such Closing Date Project Holdco, to the
extent such Closing Date Project Holdco is not, and the subsidiaries owned by
such Closing Date Project Holdco are not, subject to Change of Control
Restrictions immediately prior to such Permitted M&A Transaction. For the
avoidance of doubt, the acquisition of a portfolio of Clean Energy Systems may
be consummated by a single Project Holdco.

“Permitted Project Undertakings” means guaranties by or obligations of Holdings,
Borrower or any of Borrower’s Subsidiaries in respect of Project Obligations or
Permitted Deferred Acquisition Obligations.

“Permitted Tax Distributions” means cash dividends or other distributions or
loans declared and paid by Borrower to Holdings and, with respect to any taxable
period ending after the date hereof for which Holdings is treated as a pass
through entity for U.S. federal income tax purposes, cash dividends or other
distributions declared and paid, or loans made, by Holdings to the members of
Holdings, in each case, for the sole purpose of funding the payments by the
members of Holdings of the Taxes owed with respect to their respective allocable
shares of the taxable net income for such period of Holdings and any of its
Subsidiaries treated as pass through entities for U.S. federal income tax
purposes (whether owned by Holdings directly or through other pass-through
entities), provided that such dividends or other distributions shall not exceed,
in any taxable period, the product of (a) the highest marginal effective
combined Tax rates then in effect under the Internal Revenue Code and under the
laws of any state and local taxing jurisdictions in which any member is required
to pay income Taxes with respect to Holdings’ and such Subsidiaries’ combined
net income (taking into account the deductibility of state and local taxes in
computing federal income taxes) and (b) net taxable income of Holdings and such
Subsidiaries for such taxable period (computed as if they were a single
corporation) reduced by any net losses or credits or other tax attributes of
Holdings or any such Subsidiary carried over from prior periods ending on or
after the Closing Date, to the extent not previously taken into account in
computing payments under this clause (b).

“Permitted Warrant Transaction” has the meaning specified in the definition of
the term “Permitted Call Transaction”.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

34



--------------------------------------------------------------------------------

“Platform” as defined in Section 5.1(o).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be substantially in the form of Exhibit N or such other form as the
Administrative Agent may approve.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix
B, or such other office or office of a third party or sub-agent, as appropriate,
as such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Pro Rata Share” means the percentage obtained by dividing the Revolving
Exposure of that Lender by the aggregate Revolving Exposure of all Lenders.

“Project Holdco” means a wholly-owned Domestic Subsidiary of Borrower that is a
Guarantor and 100% of the Equity Interests of which have been pledged to the
Collateral Agent under the Pledge and Security Agreement.

“Project Obligations” means, as to Holdings or any subsidiary, any Contractual
Obligation of such Person under power purchase agreements; agreements for the
purchase and sale of energy and renewable energy credits, climate change levy
exemption certificates, embedded benefits and other environmental attributes;
decommissioning agreements; tax indemnities; operation and maintenance
agreements; leases; development contracts; construction contracts; management
services contracts; share retention agreements; warranties; bylaws, operating
agreements, joint development agreements and other organizational documents; and
other similar ordinary course contracts entered into in connection with owning,
operating, developing or constructing Clean Energy Systems.

“Project Support Agreement” means that certain Project Support Agreement, dated
as of July 23, 2014, by and between Holdings and SunEdison, as amended from time
to time.

“Projections” as defined in Section 4.8.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their Securities.

 

35



--------------------------------------------------------------------------------

“PUHCA” as defined in Section 4.26(a).

“PUHCA Exemption” as defined in Section 4.26(c).

“PUHCA Regulations” as defined in Section 4.26(a).

“PURPA” as defined in Section 4.26(a).

“PURPA Regulations” as defined in Section 4.26(a).

“QF” as defined in Section 4.26(a).

“QF Status” as defined in Section 4.26(a).

“Qualified Acquisition” means any transaction or series of transactions
(i) pursuant to which the Borrower or its Subsidiaries acquires, for an
aggregate purchase price of not less than $200 million, (x) a Controlling
interest (or, if it shall already own a Controlling interest in such Person, an
additional interest) in excess of 50% of, or (y) property or assets of, or
(z) an operating division or business unit of, any other Person and (ii) which
is designated by the Borrower by written notice to the Administrative Agent as a
Qualified Acquisition.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“REC Hedge” means any purchase, sale, swap, hedge, or similar arrangement
relating to renewable energy credits.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

 

36



--------------------------------------------------------------------------------

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means, collectively, the Acquisition Agreement and the
Senior Notes.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders; provided that the amount of Revolving Exposure of all Lenders shall
be determined by disregarding the Revolving Exposure of any Defaulting Lender.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings,
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of Borrower or Holdings to the extent paid, directly or indirectly, by
Holdings, Borrower or any of their respective Subsidiaries) now or hereafter
outstanding, other than a dividend payable solely in shares of a class of stock
to the holders of that class, any payment by Borrower in respect of Borrower’s
guarantee of any Permitted Convertible Bond Indebtedness issued by Parent or in
respect of any Permitted Exchangeable Bond Indebtedness of Borrower and any
payment by Holdings in respect of Holdings’ guarantee of any Permitted
Convertible Bond Indebtedness issued by Parent or in respect of any Permitted
Exchangeable Bond Indebtedness of Holdings; (ii) any redemption,

 

37



--------------------------------------------------------------------------------

retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Holdings or
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of Holdings or Borrower to the extent paid, directly or indirectly, by
Holdings, Borrower or any of their respective Subsidiaries) now or hereafter
outstanding, other than any payment by Borrower in respect of Borrower’s
guarantee of any Permitted Convertible Bond Indebtedness issued by Parent or in
respect of any Permitted Exchangeable Bond Indebtedness of Borrower and any
payment by Holdings in respect of Holdings’ guarantee of any Permitted
Convertible Bond Indebtedness issued by Parent or in respect of any Permitted
Exchangeable Bond Indebtedness of Holdings; and (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Holdings, Borrower or
any of their respective Subsidiaries (or any direct or indirect parent of
Borrower or Holdings to the extent paid, directly or indirectly, by Holdings,
Borrower or any of their respective Subsidiaries (it being understood that none
of the foregoing clauses shall prohibit any payments in connection with any
Permitted Warrant Transaction to the extent such payments are equal to or less
than any payments received in connection with any Permitted Hedge Transaction
entered into substantially concurrently with such Permitted Warrant Transaction)
now or hereafter outstanding. For the avoidance of doubt, none of (i) payments
to or on behalf of Parent pursuant to the Management Services Agreement,
(ii) payments by Borrower or Holdings of operating expenses of Parent to the
extent allocable to the operations of Holdings and its Subsidiaries,
(iii) payments to Parent in respect of Permitted Convertible Bond Indebtedness
Shareholder Loans or (iv) payments to purchase Permitted Hedge Transactions
shall constitute Restricted Junior Payments.

“Restricted Subsidiary” means any subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such subsidiary shall be included in
the definition of “Restricted Subsidiary”.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
and (iv) such additional dates as the Administrative Agent or such Issuing Bank
shall determine.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate and, for the avoidance of doubt, includes any New
Revolving Loan Commitments. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement or
Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $550 million.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

38



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
5-year anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (ii) in the case of any Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(iii) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (iv) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (v) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

“Revolving Lender” means a Lender having a Revolving Commitment.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a) and/or Section 2.24.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Royal Bank” as defined in the preamble hereto.

“Sanctions” as defined in Section 4.25.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means the 5.875% Senior Notes due 2023 issued by Borrower
pursuant to the Senior Notes Indenture.

 

39



--------------------------------------------------------------------------------

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
all other documents executed and delivered in connection with the Senior Notes.

“Senior Notes Indenture” means Indenture dated as of January 28, 2015 pursuant
to which the Senior Notes were issued.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F-2.

“Solvent” means, with respect to all Credit Parties and their Subsidiaries, on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of the Credit Parties’ and their Subsidiaries’, on a consolidated basis,
liabilities (including contingent liabilities) does not exceed the present fair
saleable value of the Credit Parties’ and their Subsidiaries’, on a consolidated
basis, present assets; (b) the Credit Parties’ and their Subsidiaries’, on a
consolidated basis, capital is not unreasonably small in relation to their
business as contemplated on the Closing Date and reflected in the Projections or
with respect to any transaction contemplated to be undertaken after the Closing
Date; and (c) the Credit Parties and their Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe (nor should they
reasonably believe) that they will incur, debts beyond their ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) the Credit
Parties and their Subsidiaries, on a consolidated basis, are “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
other applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No.5).

“Specified Acquisition Agreement Representations” means the representations made
by or with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders and the Arrangers, in their capacities
as such, but only to the extent that the Borrower or its Affiliates have the
right not to consummate the Acquisition, or to terminate their obligations (or
otherwise do not have an obligation to close), under the Acquisition Agreement
(in each case in accordance with the terms of the Acquisition Agreement) as a
result of a failure of such representations in the Acquisition Agreement to be
true and correct.

“Specified Representations” means the representations and warranties made by the
Credit Parties on the Closing Date set forth in Sections 4.1(a), 4.1(b)(iii),
4.3, 4.4(a)(i), 4.4(a)(ii), 4.4(b), 4.6, 4.17, 4.18, 4.22, 4.25 and, subject to
the limitations set forth in the last paragraph of Section 3.1, Section 5.4 of
the Pledge and Security Agreement.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, as the spot rate for the purchase
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or such Issuing Bank, as

 

40



--------------------------------------------------------------------------------

applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or such Issuing Bank, as applicable, if
it does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

“State Electric Utility Regulations” as defined in Section 4.26(e).

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary” means, unless the context otherwise requires, a Restricted
Subsidiary of Borrower. For purposes of Sections 4.2, 4.11, 4.12, 4.20, 4.23,
4.25, 4.26, 5.1(b), 5.1(c), 5.1(d), 5.1(e), 5.1(i), 5.1(n), 5.1(p), 5.3, 5.8,
5.9 and 5.17 only, references to Subsidiaries shall be deemed also to be
references to Unrestricted Subsidiaries.

“SunEdison” means SunEdison, Inc., a Delaware corporation.

“Suppressed Availability” as defined in Section 3.2(c)(i).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

41



--------------------------------------------------------------------------------

“Swing Line Lender” means Barclays in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $20 million, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agents” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

“Terminated Lender” as defined in Section 2.23.

“Title Policy” as defined in Section 5.11.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing any Issuing Bank for any amount drawn
under any Letter of Credit issued by such Issuing Bank, but not yet so applied),
(ii) the aggregate principal amount of all outstanding Swing Line Loans, and
(iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

“Type of Loan” means (i) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UK GAAP” means generally accepted accounting principles in the United Kingdom
set forth from time to time by the United Kingdom Accounting Standards, which
are applicable to the circumstances and in effect as of the date of
determination thereof.

“Unreimbursed Amount” as defined in Section 2.4(d).

“Unrestricted Subsidiary” means any subsidiary of Borrower designated on
Schedule 4.1 as an Unrestricted Subsidiary as of the date hereof or designated
by an Authorized

 

42



--------------------------------------------------------------------------------

Officer of Borrower as an Unrestricted Subsidiary pursuant to Section 5.15
subsequent to the date hereof, and any subsidiaries of any such designated
Unrestricted Subsidiaries acquired or formed after such designation. Borrower
may designate any subsidiary of Borrower (including any existing subsidiary and
any newly acquired or newly formed subsidiary) to be an Unrestricted Subsidiary
unless such subsidiary or any of its subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, Borrower or any
subsidiary of Borrower (other than any subsidiary of the subsidiary to be so
designated); provided that (i) each of (A) the subsidiary to be so designated
and (B) its subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of Borrower or any Restricted
Subsidiary and (ii) Borrower may not designate any Project Holdco set forth on
Schedule 5.15 or any of their respective subsidiaries (other than subsidiaries
permitted to be transferred by Section 6.8(m)) to be an Unrestricted Subsidiary.

“U.S. Lender” as defined in Section 2.20(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless otherwise specifically indicated, the term “consolidated”
with respect to any Person refers to such Person consolidated with its
Restricted Subsidiaries, and excludes from such consolidation any Unrestricted
Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such
Person. Unless otherwise specifically indicated, any reference to any statute,
regulation or law herein shall refer to such statute, regulation or law, as
applicable, as amended, modified or supplemented from time to time.

 

43



--------------------------------------------------------------------------------

1.4. Exchange Rates; Currency Equivalents.

(a) The applicable Issuing Bank shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit issued by such Issuing Bank and other amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the applicable Issuing Bank.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be.

1.5. Letter of Credit Amounts.

(a) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any documentation
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(b) Borrower may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Such request shall be subject to the approval of the applicable
Issuing Bank, which approval shall not be unreasonably withheld, conditioned or
delayed. If an Issuing Bank consents to the issuance of Letters of Credit in
such requested currency, such Issuing Bank shall so notify Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for the purposes of any Letter
of Credit.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. [Reserved.]

2.2. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans in Dollars to Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving

 

44



--------------------------------------------------------------------------------

Commitments then in effect. Amounts borrowed pursuant to this Section 2.2(a) may
be repaid and reborrowed during the Revolving Commitment Period. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $2,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $2,000,000 and
integral multiples of $100,000 in excess of that amount.

(ii) Subject to Section 3.2(b), whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan; provided
that, if such Credit Date is the Closing Date, such Funding Notice may be
delivered on the Closing Date with respect to Base Rate Loans and such period
shorter than three Business Days as may be agreed by Administrative Agent with
respect to Eurodollar Rate Loans. Except as otherwise provided herein, a Funding
Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
on and after the related Interest Rate Determination Date, and Borrower shall be
bound to make a borrowing in accordance therewith.

(iii) Promptly following receipt of a Funding Notice in respect of Revolving
Loans, Administrative Agent shall advise each Lender of the details thereof and
the amount of such Lender’s Pro Rata Share of the requested Borrowing, if any,
together with the applicable interest rate.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Administrative Agent shall make the
proceeds of such Revolving Loans received from the Lenders available to Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Revolving Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or such other account as may be
designated in writing to Administrative Agent by Borrower.

2.3. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but

 

45



--------------------------------------------------------------------------------

not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Subject to Section 3.2(b), whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to both the Swing Line Lender and
Administrative Agent a Funding Notice no later than 11:00 a.m. (New York City
time) on the proposed Credit Date.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Borrower on the applicable Credit Date by wire transfer of same day funds in
Dollars to such account as may be designated in writing to Swing Line Lender and
Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded

 

46



--------------------------------------------------------------------------------

Swing Line Loans to the extent the proceeds of such Revolving Loans made by
Lenders, including the Revolving Loans deemed to be made by Swing Line Lender,
are not sufficient to repay in full the Refunded Swing Line Loans. If any
portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the

 

47



--------------------------------------------------------------------------------

continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 3.2 to the making of such Swing Line
Loan have been satisfied or waived by the Requisite Lenders or (C) at a time
when any Lender is a Defaulting Lender unless Swing Line Lender has entered into
arrangements satisfactory to it (in its sole discretion) to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by Cash Collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent, the replaced Swing Line Lender
(provided that no consent will be required if the replaced Swing Line Lender has
no Swing Line Loans outstanding) and the successor Swing Line Lender.
Administrative Agent shall notify the Lenders of any such replacement of Swing
Line Lender. At the time any such replacement or resignation shall become
effective, (i) Borrower shall prepay any outstanding Swing Line Loans made by
the resigning or removed Swing Line Lender, (ii) upon such prepayment, the
resigning or removed Swing Line Lender shall surrender any Swing Line Note held
by it to Borrower for cancellation, and (iii) Borrower shall issue, if so
requested by the successor Swing Line Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions. From and after the
effective date of any such replacement or resignation, (x) any successor Swing
Line Lender shall have all the rights and obligations of a Swing Line Lender
under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Holdings, Borrower or any of Borrower’s subsidiaries in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars or one or
more Alternative Currencies; (ii) the stated amount of each Letter of Credit
shall not be less than $250,000 or such lesser amount as is acceptable to such
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(v) in no event shall any Letter of Credit have an expiration date later than
the date which is one year from the date of issuance of such Letter of Credit;
and (vi) in no event shall any Letter of Credit have an expiration date later
than the Letter of Credit Expiration Date. Subject to the foregoing, Issuing
Bank may agree that a Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each, unless such Issuing Bank
elects not to extend for any such additional period; provided, such Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided further, if any Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue any Letter of

 

48



--------------------------------------------------------------------------------

Credit unless such Issuing Bank has entered into arrangements, including
reallocation of such Lender’s Pro Rata Share of the outstanding Obligations with
respect to Letters of Credit issued by such Issuing Bank or Cash Collateralized
pursuant to
Section 2.22(a), satisfactory to such Issuing Bank (in its sole discretion) to
eliminate such Issuing Bank’s risk with respect to the participation in Letters
of Credit of the Defaulting Lender. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
No Issuing Bank shall be required to issue Letters of Credit in excess of
$50,000,000 in the aggregate at any time outstanding. Barclays shall not be
required to issue any Letter of Credit that is not a standby letter of credit.

Notwithstanding anything to the contrary contained herein, no Issuing Bank shall
be under any obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law, regulation or statute applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or

(iii) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(b) Notice of Issuance. Subject to Section 3.2(b), whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent and the
applicable Issuing Bank an Issuance Notice no later than 12:00 p.m. (New York
City time) at least three Business Days (in the case of standby letters of
credit) or five Business Days (in the case of commercial letters of credit), or
in each case such shorter period as may be agreed to by an Issuing Bank in any
particular instance, in advance of the proposed date of issuance. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, the
applicable Issuing Bank shall issue the requested Letter of Credit only in
accordance with such Issuing Bank’s standard operating procedures. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application (appropriately completed and signed by an Authorized Officer
of the Borrower including agreed-upon draft language for such Letter of Credit
reasonably acceptable to the applicable Issuing Bank) on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. Upon the
issuance of any Letter of Credit or amendment or modification to a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Administrative
Agent of such issuance, which notice shall be accompanied by a copy

 

49



--------------------------------------------------------------------------------

of such Letter of Credit or amendment or modification to a Letter of Credit, and
thereafter, Administrative Agent shall promptly notify each Lender with a
Revolving Commitment of such issuance and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e) (and provide a
copy of such Letter of Credit or amendment or modification to a Letter of Credit
at Lender’s request).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the applicable Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by such Issuing Bank, by the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of such Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by any Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of any Issuing Bank to Borrower. Notwithstanding anything
to the contrary contained in this Section 2.4(c), Borrower shall retain any and
all rights it may have against Issuing Bank for any liability arising out of the
gross negligence or willful misconduct of such Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event an Issuing Bank has honored a drawing under a Letter of Credit, it
shall immediately notify Borrower and Administrative Agent, and Borrower shall
reimburse such Issuing Bank on or before the date which is three Business Days
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in (x) if such Letter of Credit is denominated in Dollars, Dollars
and (y) if such Letter of Credit is denominated in an Alternative Currency, such
Alternative Currency, unless (A) such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the

 

50



--------------------------------------------------------------------------------

absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified such Issuing Bank promptly following receipt of the notice of
drawing that the Borrower will reimburse such Issuing Bank in Dollars and, in
each case of clause (x) and (y), in same day funds equal to the amount of such
honored drawing (“Unreimbursed Amount”); provided, anything contained herein to
the contrary notwithstanding, (i) unless Borrower shall have notified
Administrative Agent and the applicable Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that Borrower intends to
reimburse such Issuing Bank for the Unreimbursed Amount with funds other than
the proceeds of Revolving Loans, Borrower shall be deemed to have given a timely
Funding Notice to Administrative Agent requesting Lenders with Revolving
Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the Dollar Equivalent of the
amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.2, Lenders with Revolving Commitments
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Bank for the amount
of such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Bank shall notify Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof; provided, that the Reimbursement Date for such drawing
shall be the date which is three Business Days following Borrower’s receipt of
such notice. Nothing in this Section 2.4(d) shall be deemed to relieve any
Lender with a Revolving Commitment from its obligation to make Revolving Loans
on the terms and conditions set forth herein, and Borrower shall retain any and
all rights it may have against any such Lender resulting from the failure of
such Lender to make such Revolving Loans under this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank issuing such Letter of Credit a participation (denominated
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder. In the
event that Borrower does not for any reason reimburse the applicable Issuing
Bank as provided in Section 2.4(d), such Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of the Unreimbursed Amount and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to the applicable Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Bank specified in such notice, not later than 12:00 p.m. (New York City time) on
the first Business Day after the date notified by such Issuing Bank. In the
event that any Lender with a Revolving Commitment fails to make available to the
applicable Issuing Bank on such Business Day the

 

51



--------------------------------------------------------------------------------

amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.4(e), such Issuing Bank shall be entitled to recover such amount
on demand from such Lender together with interest thereon for three Business
Days at the rate customarily used by such Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this
Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from the applicable Issuing Bank any amounts
made available by such Lender to such Issuing Bank pursuant to this
Section 2.4(e) in the event that the payment with respect to a Letter of Credit
in respect of which payment was made by such Lender constituted gross negligence
or willful misconduct on the part of such Issuing Bank. In the event the
applicable Issuing Bank shall have been reimbursed by other Lenders pursuant to
this Section 2.4(e) for all or any portion of any drawing honored by such
Issuing Bank under a Letter of Credit, such Issuing Bank shall distribute in
Dollars to each Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by such Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement; (ii) the existence of
any claim, set-off, defense or other right which Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), such Issuing Bank,
Lender or any other Person or, in the case of a Lender, against Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Borrower or
one of its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by such Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; (viii) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
Borrower or any Subsidiary or in the relevant currency markets generally; or
(ix) the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by such Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment

 

52



--------------------------------------------------------------------------------

upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which such
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) (A) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, (B) the issuance of any Letter of Credit by such
Issuing Bank or the use of the proceeds therefrom (including any refusal by such
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (C) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or its equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether such Issuing Bank is a party thereto, in each case other than as a
result of the gross negligence or willful misconduct of such Issuing Bank as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, or (ii) the failure of such Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or reimbursement obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank. From and after the effective date
of any such replacement or resignation, (i) any successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(i) Cash Collateralization of Letters of Credit.

(i) If the Administrative Agent notifies Borrower at any time that the Letter of
Credit Usage exceeds the Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, Borrower shall Cash
Collateralize Letters

 

53



--------------------------------------------------------------------------------

of Credit in an aggregate amount sufficient to reduce such Letter of Credit
Usage (net of Cash Collateralized amounts) as of such date of payment to an
amount not to exceed 100% of the Letter of Credit Sublimit then in effect.

(ii) With respect to any Letter of Credit with an expiration date on or after
the Revolving Commitment Termination Date, no later than ten Business Days prior
to the Revolving Commitment Termination Date, the Borrower shall either provide
Cash Collateral or backstop letters of credit satisfactory to Issuing Bank in an
amount equal to the Minimum Collateral Amount.

(iii) In the event that Borrower does not for any reason comply with its
obligation to provide Cash Collateral or backstop letters of credit as set forth
in clause (ii) above, Administrative Agent shall promptly notify each Lender
with a Revolving Commitment of such Lender’s respective participation in the
Letter of Credit based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender with a Revolving Commitment shall, not later than 12:00
p.m. (New York City time) on the first Business Day after the date notified by
the applicable Issuing Bank, make Revolving Loans that are Base Rate Loans in
the amount of such Lender’s Pro Rata Share of the Minimum Collateral Amount, the
proceeds of which shall be applied directly by Administrative Agent to satisfy
Borrower’s obligation to provide Cash Collateral as set forth in clause
(ii) above.

(j) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of (i) any failure by Borrower to repay any drawing under any
Letter of Credit denominated in an Alternative Currency which has not been
converted to a Revolving Loan (or to pay interest due thereon) on its scheduled
due date or (ii) any repayment by Borrower of such a drawing (or payment of
interest thereon) in a currency other than the currency of such Letter of Credit
or Dollars, including any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
its participation in such Letter of Credit, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to

 

54



--------------------------------------------------------------------------------

make available to Administrative Agent the amount of such Lender’s Loan
requested on such Credit Date, Administrative Agent may assume that such Lender
has made such amount available to Administrative Agent on such Credit Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such Credit Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. In the event that a Lender fails to fund to Administrative Agent all
or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of
payment by the Borrower through and including the time of Borrower’s receipt of
the requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Revolving Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.6. Use of Proceeds. The proceeds of the Revolving Loans made on the Closing
Date shall be used by the Borrower to refinance all or a portion of the Existing
Indebtedness and to fund fees and expenses payable hereunder. The proceeds of
the Revolving Loans, Swing Line Loans and Letters of Credit made after the
Closing Date shall be used by Borrower to fund fees and expenses payable
hereunder and for general corporate purposes of the Borrower not in
contravention of any law, including to provide for ongoing working capital
requirements.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; provided further, in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans, L/C Obligations and other Obligations), at any

 

55



--------------------------------------------------------------------------------

reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans. The entries in the Register shall be conclusive,
absent manifest error, and binding on Borrower, each Lender and Administrative
Agent. The Borrower, each Lender and Administrative Agent shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. Borrower hereby designates
Administrative Agent to serve as Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.7, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Revolving Loan or Swing Line Loan, as the case may be.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, Loans shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or

 

56



--------------------------------------------------------------------------------

Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed on the basis
of a 360-day year, except that interest computed by reference to the Base Rate
at times when the Base Rate is based on the Prime Rate shall be computed on the
basis of a 365-day or 366-day year, as the case may be, for the actual number of
days elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by such Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on the date on which the related drawing
under a Letter of Credit is

 

57



--------------------------------------------------------------------------------

reimbursed in full or, on and after the Reimbursement Date, on demand. Promptly
upon receipt by Issuing Bank of any payment of interest pursuant to
Section 2.8(f), such Issuing Bank shall distribute to each Lender, out of the
interest received by such Issuing Bank in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event Issuing Bank shall
have been reimbursed by Lenders for all or any portion of such honored drawing,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by such Issuing Bank in respect
of that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which such Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Revolving Loan equal to
$2,000,000 and integral multiples of $100,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,000,000 and
integral multiples of $100,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Subject to Section 3.2(b), Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed conversion date (in the
case of a conversion to a Base Rate Loan) and at least three Business Days in
advance of the proposed Conversion/Continuation Date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Loans shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
effect a conversion or continuation in accordance therewith. If on any day a
Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

2.10. Default Interest. Automatically if the Obligations shall have been
accelerated pursuant to Section 8.1 or upon the occurrence and during the
continuance of an Event of Default

 

58



--------------------------------------------------------------------------------

under Section 8.1(a), (f) or (g), and at the request of the Requisite Lenders
upon the occurrence and during the continuance of any other Event of Default,
the principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under Debtor Relief Laws) payable on demand at a rate that is
2% per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.11. Fees.

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(A) the Revolving Commitments and (B) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the Dollar Equivalent of the
average aggregate daily maximum amount available to be drawn under all such
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent in Dollars at its Principal Office and upon receipt, Administrative Agent
shall promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.25%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

59



--------------------------------------------------------------------------------

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year during the Revolving Commitment Period,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date.

(d) [Reserved.]

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12. [Reserved.]

2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $2,000,000
and integral multiples of $100,000 in excess of that amount (or such lesser
amount which constitutes the full amount of such Loans outstanding);

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount which constitutes the full amount of such Loans outstanding); and

(3) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount (or such lesser
amount which constitutes the full amount of such Loans outstanding).

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans;

 

60



--------------------------------------------------------------------------------

(2) upon not less than three Business Days’ prior written in the case of
Eurodollar Rate Loans; and

(3) upon written notice on the date of prepayment, in the case of Swing Line
Loans;

in each case given in the form of a Prepayment Notice to Administrative Agent or
Swing Line Lender, as the case may be, by 12:00 p.m. (New York City time) on the
date required (and Administrative Agent will promptly transmit such original
notice for Revolving Loans by telefacsimile or telephone to each Lender or Swing
Line Lender, as the case may be). Upon the giving of any such Prepayment Notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided, that a Prepayment
Notice made in connection with a refinancing of the Loans or sale of the
Borrower may be conditioned upon the consummation of such refinancing or sale
(and if such refinancing or sale is not consummated, the principal amount of the
Loans specified in such notice shall not be so due and payable on the prepayment
date specified in such notice). Any such voluntary prepayment shall be applied
as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written notice
to Administrative Agent (which original written notice Administrative Agent will
promptly transmit by telefacsimile or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be,
unless otherwise agreed by the Administrative Agent in an aggregate minimum
amount of $2,000,000 and in integral multiples of $100,000 in excess of that
amount (or such lesser amount which constitutes the full amount of Revolving
Commitments in excess of the Total Utilization of Revolving Commitments at such
time). Any Revolving Commitments terminated under this Section 2.13(b) may not
be re-established.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided, that a Prepayment Notice made in connection with a
refinancing of the Loans or sale of the Borrower may be conditioned upon the
consummation of such refinancing or sale (and if such refinancing or sale is not
consummated, the principal amount of the Loans specified in such notice shall
not be so due and payable on the prepayment date specified in such notice).

 

61



--------------------------------------------------------------------------------

2.14. Mandatory Prepayments/Commitment Reductions.

(a) [Reserved.]

(b) [Reserved.]

(c) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries (other than Non-Recourse Subsidiaries) of any Cash proceeds from
the incurrence of any Indebtedness of Holdings or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Borrower shall prepay any Loans (without any permanent reduction
of Revolving Commitments) as set forth in Section 2.15(b) in an aggregate amount
equal to the lesser of (x) the outstanding amount of the Loans and (y) 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.

(d) Revolving Loans and Swing Loans. Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(e) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.14(c), Borrower shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to the lesser of (x) the outstanding amount of the Loans at
such time and (y) an amount equal to such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable Prepayment Notice; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof; and

second, to repay outstanding Revolving Loans to the full extent thereof.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Section 2.14(c) shall be applied as follows:

first, to prepay the Swing Line Loans to the full extent thereof;

second, to prepay the Revolving Loans to the full extent thereof;

third, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

 

62



--------------------------------------------------------------------------------

fourth, to Cash Collateralize Letters of Credit.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Revolving Loans shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by Borrower pursuant to Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars (unless otherwise expressly provided herein) in same
day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
12:00 p.m. (New York City time) on the date due at the Principal Office of
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the Revolving
Commitment fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment

 

63



--------------------------------------------------------------------------------

is non-conforming. Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 9.2 of the
Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

 

64



--------------------------------------------------------------------------------

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining, converting to or continuation of its Eurodollar Rate Loans
has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall

 

65



--------------------------------------------------------------------------------

have the option, subject to the provisions of Section 2.18(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
written to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in the Prepayment Notice given by Borrower. With respect
to any Lender’s claim for compensation under this Section 2.18, Borrower shall
not be required to compensate such Lender for any amount incurred more than 180
calendar days prior to the date that such Lender notifies Borrower of the event
that gives rise to such claim.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule,

 

66



--------------------------------------------------------------------------------

regulation or order, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule, regulation or order was issued or enacted prior to
the date hereof), including the introduction of any new law, treaty or
governmental rule, regulation or order but excluding solely proposals thereof,
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or (B) any guideline, request or
directive by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law) or any implementation rules
or interpretations of previously issued guidelines, requests or directives, in
each case that is issued or made after the date hereof: (i) subjects such Lender
(or its applicable lending office) or any company controlling such Lender to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, liquidity, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of “Adjusted Eurodollar Rate”)
or any company controlling such Lender; or (iii) imposes any other condition,
cost or expense (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or any company controlling such Lender
or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, continuing, converting or maintaining Loans hereunder
or to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19(b)) shall have determined
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that (A) the adoption, effectiveness, phase-in
or applicability of any law, rule or regulation (or any provision thereof)
regarding capital adequacy or liquidity, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Lender (or its applicable lending office) or
any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, in each
case after the date hereof, has or would have the effect of reducing the rate of

 

67



--------------------------------------------------------------------------------

return on the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments, or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling company could have
achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling company with regard to capital adequacy), then from time to time,
within five Business Days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after-tax basis for such reduction. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.19(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. For the
avoidance of doubt, subsections (a) and (b) of this Section 2.19 shall apply to
all requests, rules, guidelines or directives issued by any United States or
foreign regulatory authority (i) under or in connection with the implementation
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.

(c) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.19 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.19 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the change in law,
regulation or statute giving rise to such increased costs or reductions, and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor
(except that, if the change in law, regulation or statute giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
shall be extended to include the period of retroactive effect thereof).

2.20. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority.

(b) Withholding of Taxes. If any Credit Party or any other Person acting as a
withholding agent is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to Administrative
Agent or any Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) the applicable
withholding agent shall be entitled to make any such deduction or withholding
and shall timely pay, or cause to be paid,

 

68



--------------------------------------------------------------------------------

the full amount of any such Tax deducted or withheld to the relevant
Governmental Authority in accordance with applicable law before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) unless otherwise
provided in this Section 2.20, the sum payable by such Credit Party in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including such deductions and withholdings
applicable to additional sums payable under this Section), Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after the due date of payment of
any Tax which it is required by clause (ii) above to pay, Borrower shall deliver
to Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant Governmental Authority; provided, Borrower shall not be required to pay
any additional amounts to any Lender under clause (iii) above with respect to
any Excluded Taxes of any Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY
and/or any other form prescribed by applicable law (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is

 

69



--------------------------------------------------------------------------------

entitled to an exemption from United States backup withholding tax, or otherwise
prove that it is entitled to such an exemption. Each Lender required to deliver
any forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY, W-9
and/or any other form prescribed by applicable law (or, in each case, any
successor form), or a Certificate re Non-Bank Status and two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence. Borrower shall not be required to pay any additional amount to any
Lender under Section 2.20(b)(iii) if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence required by this
Section 2.20(c) or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of this
Section 2.20(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.20(c) shall relieve Borrower of its obligation to pay any
additional amounts pursuant this Section 2.20 in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein. Notwithstanding
anything in this clause (c) to the contrary, the completion, execution and
submission of such documentation (other Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI, W-8EXP, W-8IMY or W-9 (or, in each case, any successor form)
or a Certificate re Non-Bank Status) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(d) Notwithstanding anything to the contrary, Borrower shall not be required to
pay any additional amount pursuant to Section 2.20(b) with respect to any United
States federal withholding tax imposed on any “withholdable payments” payable to
a recipient as a result of the failure of such recipient to satisfy the
applicable requirements as set forth in FATCA.

(e) Without limiting the provisions of Section 2.20(b), the Credit Parties shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law, or at the option of Administrative Agent, timely
reimburse it for the payment of any Other Taxes, upon submission of reasonable
proof of such payment. The applicable Credit Party shall deliver to
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.

 

70



--------------------------------------------------------------------------------

(f) The Credit Parties shall jointly and severally indemnify each Beneficiary
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Beneficiary or required to be withheld or deducted from
a payment to such Beneficiary and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Such payment shall be
due within thirty (30) days of such Credit Party’s receipt of such certificate.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

71



--------------------------------------------------------------------------------

2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Bank or Swing Line Lender hereunder; third, to Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.22(d); fourth, as Borrower may request (so
long as no Default or Event of Default shall have occurred and be continuing),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a Deposit Account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize Issuing Bank’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in

 

72



--------------------------------------------------------------------------------

accordance with Section 2.22(d); sixth, to the payment of any amounts owing to
the Lenders, Issuing Bank or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, Issuing Bank or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default shall have occurred and be continuing, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or reimbursement obligations with respect
to Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or reimbursement obligations with
respect to Letters of Credit owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.22(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(a)(ii) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of the Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.22(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

73



--------------------------------------------------------------------------------

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and each Swing
Line Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.22(a)(iii), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit has
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

 

74



--------------------------------------------------------------------------------

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of Administrative Agent or
Issuing Bank (with a copy to Administrative Agent) Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Collateral Agent,
for the benefit of the applicable Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the applicable Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by Administrative Agent and such Issuing Bank that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.22, the Person providing Cash Collateral and such Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; provided further that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

(e) Lender Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Hedge Agreement
entered into while such Lender was a Defaulting Lender.

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is

 

75



--------------------------------------------------------------------------------

entitled to receive payments under Section 2.18, 2.19 or 2.20, (ii) the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five Business Days
after Borrower’s request for such withdrawal; or (b) (i) any Lender shall become
and continues to be a Defaulting Lender, and (ii) such Defaulting Lender shall
fail to cure the default pursuant to Section 2.22(b) within five Business Days
after Borrower’s request that it cure such default; or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Requisite Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (a “Terminated
Lender”), Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, Borrower shall have caused each outstanding Letter of Credit issued
thereby to be cancelled or Cash Collateralized in the Minimum Collateral Amount.
Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if Borrower
exercises its option hereunder to cause an assignment by such Lender as a
Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.6. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.6 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by Administrative
Agent shall be effective for purposes of documenting an assignment pursuant to
Section 10.6. Any removal of Barclays or its successor as a Defaulting Lender
pursuant to this Section shall also constitute the removal of Barclays or its
successor as Administrative Agent and Swing Line Lender pursuant to Section 9.7.

 

76



--------------------------------------------------------------------------------

2.24. Incremental Facilities. Borrower may by written notice to Administrative
Agent elect to request, prior to the Revolving Commitment Termination Date, an
increase to the existing Revolving Commitments (any such increase, the “New
Revolving Loan Commitments”) by an amount not in excess of $175,000,000 in the
aggregate. Such New Revolving Loan Commitments shall not be less than $2,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent), and shall be in integral multiples of $100,000 in excess of that amount.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which Borrower proposes that the New Revolving Loan Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Administrative Agent and (B) the identity
of each Lender or other Person that is an Eligible Assignee (each, a “New
Revolving Loan Lender”) to whom Borrower proposes any portion of such New
Revolving Loan Commitments be allocated and the amounts of such allocations;
provided that Administrative Agent may elect or decline to arrange such New
Revolving Loan Commitments in its sole discretion and any Lender approached to
provide all or a portion of the New Revolving Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment; and
provided further that any New Revolving Loan Lender must be reasonably
satisfactory to the Swing Line Lender and the Issuing Banks. Such New Revolving
Loan Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Revolving Loan
Commitments; (2) both before and after giving effect to such New Revolving Loan
Commitments each of the conditions set forth in Section 3.2 shall be satisfied
(provided that with respect to any New Revolving Loans that shall be used in
whole or in part to finance a Permitted M&A Transaction, the conditions
precedent to the extension of credit thereunder regarding the accuracy of
representations and warranties (other than “Specified Representations” and
specified acquisition agreement representations of a type similar to the
“Specified Acquisition Agreement Representations”) and the requirement of the
absence of a Default or Event of Default may be waived by the New Revolving Loan
Lenders or limited as mutually agreed upon by Borrower and the New Revolving
Loan Lenders (other than an Event of Default arising under Section 8.1(a),
(f) or (g)); (3) Borrower shall be in pro forma compliance with the covenants
set forth in Section 6.7(a) and Section 6.7(b) as of the last day of the most
recently ended Fiscal Quarter after giving effect to such New Revolving Loan
Commitments; (4) the New Revolving Loan Commitments shall be effected pursuant
to one or more Joinder Agreements executed and delivered by Borrower, the New
Revolving Loan Lender, and Administrative Agent, and each of which shall be
recorded in the Register and each New Revolving Loan Lender shall be subject to
the requirements set forth in Section 2.20(c); (5) Borrower shall make any
payments required pursuant to Section 2.18(c) in connection with the New
Revolving Loan Commitments and (6) Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Lenders, at the

 

77



--------------------------------------------------------------------------------

principal amount thereof (together with accrued interest), such interests in the
Revolving Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Lenders and New Revolving
Loan Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto.

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Loan Commitments and the New Revolving Loan Lenders, and (z) the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section 2.24.

The terms and provisions of the New Revolving Loans shall be identical to the
Revolving Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provision of this Section 2.24.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender or Issuing Bank, as applicable,
to make a Credit Extension on the Closing Date is subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions on or
before the Closing Date:

(a) Credit Documents. Administrative Agent and Arrangers shall have received
sufficient copies of each Credit Document as Administrative Agent shall request,
originally executed and delivered by each applicable Credit Party.

(b) Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) sufficient copies of
each Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party that are executing the Credit
Documents and the Funding Notice, in substantially the form of Exhibit M;
(iii) resolutions of the members of Holdings or its board of directors or
similar governing body of such Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated the Closing Date or a
recent date prior thereto.

 

78



--------------------------------------------------------------------------------

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.1.

(d) Consummation of Acquisition. The Acquisition (including the assignment to
the Borrower or a Restricted Subsidiary of the Borrower of Holdings’ rights and
interests under the Acquisition Agreement, the Joint Venture Buyout (as defined
in the Acquisition Agreement) and the direct or indirect acquisition by Parent
of the remaining assets identified in the Acquisition Agreement), shall have
been consummated in accordance with the Acquisition Agreement.

(e) Transaction Costs. On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(f) Existing Indebtedness.

(i) On the Closing Date, Holdings and its Subsidiaries shall have (a) repaid in
full all Indebtedness and other obligations outstanding under, evidenced by or
related to the Existing Credit Agreement, (b) terminated any commitments to lend
or make other extensions of credit thereunder, (c) made arrangements
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder or the issuance of Letters of Credit to
support the obligations of Holdings and its Subsidiaries with respect thereto
and (d) delivered to Administrative Agent a customary payoff letter (or other
reasonably satisfactory confirmation of the foregoing) and all documents or
instruments necessary to release all Liens securing Indebtedness or other
obligations of Holdings and its Subsidiaries thereunder.

(ii) On the Closing Date (a) a notice of redemption with respect to the 10.25%
Senior Notes due 2018 issued by First Wind Capital, LLC shall have been
delivered, the indenture relating to such notes shall have been satisfied and
discharged, and all documentation required to be delivered on the Closing Date
pursuant to such indenture and the related security documents in connection with
the release of the collateral securing such notes shall have been delivered, and
Administrative Agent and the Arrangers shall have received copies thereof,
(b) all indebtedness under the $291 million term loan B facility of the Edward
joint venture of the Acquired Business shall have been repaid in full, (c) all
indebtedness under the Secured Promissory Note dated as of November 21, 2011,
between Hawaiian Island Holdings, LLC, as the borrower, and KeyBank National
Association, as the lender, as amended by that certain Amendment No. 1 to
Secured Promissory Note dated as of November 19, 2012, as further amended by
that certain Amendment No. 2 to Secured Promissory Note dated as of December 14,
2012, as further amended by that certain Amendment No. 3 to Secured Promissory
Note dated as of January 15, 2013 and as further amended by that certain
Amendment No. 4 to Secured Promissory Note dated as of March 10, 2014 shall have
been repaid in full, (d) all indebtedness under the Amended and Restated
Reimbursement Agreement, dated as of July 25, 2013, among First Wind Utah
Holdings, LLC, First Wind Utah Portfolio, LLC, First Wind Holdings, LLC, First
Wind Capital, LLC, First Wind Portfolio, LLC, financial institutions party
thereto, BNP Paribas, as Collateral Agent, Administrative

 

79



--------------------------------------------------------------------------------

Agent and as fronting bank, and other entities party thereto, shall have been
repaid in full and all of the commitments thereunder shall have been terminated,
(e) all indebtedness (other than such indebtedness in an aggregate principal
amount not to exceed $25 million) under the credit agreements, promissory notes
and other credit documents set forth on Schedule 3.1(f) shall have been repaid
in full (or to the extent applicable, cash collateralized or supported by a
back-to-back letter of credit) and (f) a customary payoff letter (or other
reasonably satisfactory confirmation of satisfaction of the foregoing clauses
(a) through (e)) and all documents or instruments necessary to release all Liens
securing Indebtedness or other obligations of Holdings and its Subsidiaries
thereunder shall have been delivered to Administrative Agent.

(iii) After giving effect to the consummation of transactions contemplated by
the Related Agreements, neither the Borrower nor its Subsidiaries (including the
Acquired Business) will have any third party Indebtedness for borrowed money
other than (i) other Indebtedness of the Borrower or its Subsidiaries (other
than the Acquired Business) outstanding on November 17, 2014, (ii) the Senior
Notes and any Indebtedness incurred under this Agreement, (iii) Indebtedness of
the Acquired Business permitted to be incurred or outstanding on or prior to the
Closing Date pursuant to the Acquisition Agreement as in effect on the date
hereof, (iv) except to the extent required to be repaid in accordance with the
preceding sentence, any non-recourse project financing, (v) Indebtedness of
TerraForm Warehouse, LLC to be incurred for purposes of developing certain
subsidiaries of the Acquired Business and selling such subsidiaries to the
Borrower, (vi) for the avoidance of doubt, any other Indebtedness of the type
described in clauses (a) - (m) or clause (r) of Section 6.1 hereof,
(vii) Indebtedness under the credit agreements, promissory notes and other
credit documents set forth on Schedule 3.1(f) in an aggregate principal amount
not to exceed $25 million for all such indebtedness, and (viii) Oakfield Wind,
LLC’s LC Loan Notes dated as of April 30, 2014 and May 15, 2014, Amended and
Restated Construction Loan dated as of May 15, 2014 and Amended and Restated
Financing Agreement dated as of May 15, 2014 and (ix) other debt approved by the
Administrative Agent and the Arrangers in their reasonable discretion.

(g) Governmental Authorizations and Consents. The Buyer’s Approvals and the
Seller’s Approvals (each as defined in the Acquisition Agreement) shall have
been duly obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority (as defined in the Acquisition Agreement) shall have occurred.

(h) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute or authorize, as
applicable, and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

 

80



--------------------------------------------------------------------------------

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii) to the extent applicable, fully executed and notarized Intellectual
Property Security Agreements, in proper form for filing or recording in all
appropriate places in all applicable jurisdictions, memorializing and recording
the encumbrance of the Intellectual Property Assets listed in Schedule 5.2(II)
to the Pledge and Security Agreement;

(iv) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
personal property Collateral.

(i) Financial Statements; Projections. Administrative Agent and Arrangers shall
have received from Borrower (i) the Historical Financial Statements and (ii) pro
forma consolidated balance sheets and statements of income of Parent reflecting
the transactions contemplated by the Credit Documents and the Related Agreements
to occur on or prior to the Closing Date, which pro forma financial statements
shall satisfy the requirements of Article 11 of Regulation S-X for a
registration statement on Form S-1.

(j) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and loss payee thereunder to the extent required under Section 5.5.

(k) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for Credit Parties, as to such matters as Administrative Agent or Arrangers may
reasonably request, dated as of the Closing Date and in form and substance
reasonably satisfactory to Administrative Agent and Arrangers (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

 

81



--------------------------------------------------------------------------------

(l) Fees. Borrower shall have paid to each Agent the fees payable on or before
the Closing Date referred to in

Section 2.11(e) and all expenses payable pursuant to Section 10.2 which have
accrued to the Closing Date, in each case for which invoices have been presented
at least one day prior to the Closing Date.

(m) Solvency Certificate. On the Closing Date, Administrative Agent and
Arrangers shall have received a Solvency Certificate from the Borrower.

(n) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Arrangers an originally executed Closing Date Certificate, together
with all attachments thereto.

(o) PATRIOT Act. At least 5 Business Days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”), to the extent requested at least 10 days prior to the
Closing Date.

(p) Closing Date Material Adverse Effect. Since November 17, 2014, there shall
have been no event, occurrence or development that, individually or in the
aggregate has had a Closing Date Material Adverse Effect.

(q) Accuracy of Representations. The Specified Acquisition Agreement
Representations and the Specified Representations will be true and correct in
all material respects (except that any such representation qualified by
materiality or material adverse effect will be true and correct in all
respects).

Notwithstanding anything to the contrary in this Section 3.1, to the extent any
security interest in any of the intended Collateral is not or cannot be provided
and/or perfected on the Closing Date (other than any collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of certificated stock certificates) after Credit Parties’ use of
commercially reasonable efforts to do so, then the provision and/or perfection
of a security interest in such Collateral will not constitute a condition
precedent to the obligation of each Lender to make a Credit Extension on the
Closing Date but such security interest(s) will be perfected as required by
Section 5.18.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit (except with respect to clauses
(iii) and (iv) below, Letters of Credit issued in connection with the
consummation of the Acquisition), on any Credit Date, including the Closing Date
(except with respect to (vi) below), is subject to the satisfaction, or waiver
in accordance with Section 10.5, of the following conditions precedent:

(i) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice or Issuance Notice, as the case may be, executed by
an Authorized Officer in accordance with Section 2.2(b) or Section 2.4(b), as
applicable.

 

82



--------------------------------------------------------------------------------

(ii) Total Utilization of Revolving Commitments. After making the Credit
Extensions requested on such Credit Date, the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect.

(iii) Accuracy of Representations and Warranties. As of such Credit Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

(iv) No Event of Default or a Default. As of such Credit Date, no event shall
have occurred and be continuing or would result from the consummation of the
applicable Credit Extension and the transactions to be consummated on such
Credit Date that would constitute an Event of Default or a Default.

(v) Letter of Credit. On or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit. In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Issuing Bank
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

(vi) Fees. Borrower shall have paid to Agent, or instructed Agent to pay with
the proceeds of such Credit Extension, the fees payable on or before such Credit
Date referred to in Section 2.11(a) and all expenses payable pursuant to
Section 10.2 which have accrued to such Credit Date and been invoiced to
Borrower.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the close
of business on the date that the telephonic notice is given. In the event of a
discrepancy between the telephone notice and the written Notice, the written
Notice shall govern. In the case of any Notice that is irrevocable once given,
if Borrower provides telephonic notice in lieu thereof, such telephone notice
shall also be irrevocable once given. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in

 

83



--------------------------------------------------------------------------------

acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

(c) Acquisition Closing. Notwithstanding anything in this Agreement or any other
Credit Document to the contrary:

(i) in the event that the Closing Date has occurred and all of the conditions
set forth in Sections 3.1 and 3.2(a) have been satisfied (or waived in
accordance with Section 10.5) except with respect to Section 3.1(d), 3.1(f)(ii),
3.1(g), 3.1(p) and 3.1(q), in each case solely to the extent such conditions
relate to the Acquisition (the “Acquisition Closing Conditions”), then each
Lender shall have the obligation to make Loans, and the Issuing Bank to issue
Letters of Credit, so long as, after making the Credit Extensions requested on
the applicable Credit Date, the Total Utilization of Revolving Commitments shall
not exceed the Revolving Commitments then in effect less $335.0 million (such
$335.0 million, the “Suppressed Availability”) (it being understood and agreed
that (x) with respect to the Closing Date Certificate delivered on the Closing
Date, the Borrower shall not be required to include the certifications in
Sections 6 or 7 of Exhibit F-1 hereto and (y) Schedules 4.1 and 4.2 to be
delivered on the Closing Date shall be prepared as giving effect to the
consummation of the Acquisition);

(ii) upon satisfaction (or waiver in accordance with Section 10.5) of the
Acquisition Closing Conditions (with all references in the Acquisition Closing
Conditions to the Closing Date being deemed references to the date the
Acquisition is consummated for purposes of this Section 3.2(c)(ii)), the
Suppressed Availability shall be eliminated (without any additional consent,
approval or action on the part of any Lender or Agent); provided that (A) to the
extent not previously delivered on the Closing Date, Administrative Agent shall
have received originally executed copies of the favorable written opinions of
regulatory counsels for Credit Parties as to such matters as Administrative
Agent may request in form and substance reasonably satisfactory to
Administrative Agent, (B) Administrative Agent shall have received a Solvency
Certificate from the Borrower, and (C) Borrower shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto (it being understood that the Borrower shall not be
required to include the certifications in Sections 4 or 5 of Exhibit F-1
hereto); and

(iii) if the Borrower fails to consummate the Acquisition by June 1, 2015,
(x) the aggregate amount of the Revolving Commitments shall be permanently
reduced by the Suppressed Availability and (y) CAFD for the Fiscal Quarters
ended June 30, 2014, September 30, 2014 and December 31, 2014 shall be deemed to
be $35.6 million, $42.8 million and $16.3 million, respectively.

 

84



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, Lender and Issuing Bank, on the Closing
Date and, subject to the materiality qualifier set forth in Section 3.2(a)(iii),
on each Credit Date, that the following statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (other than Immaterial Subsidiaries) (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and, as of the Closing Date, as identified in
Schedule 4.1, (b) has all requisite power and authority (i) to own and operate
its properties, (ii) to carry on its business as now conducted and as proposed
to be conducted and (iii) to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2 or as permitted by
Section 6.2(u), as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which Borrower or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interests of Borrower or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Borrower or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Borrower or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Borrower or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to
Holdings or any Credit Party or, in any material respect, any other Subsidiary
of Holdings, (ii) any of the Organizational Documents of Holdings or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries except, in
this clause (a)(iii), where such violation could not reasonably be expected to
have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, for the benefit of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP, Canadian GAAP, UK GAAP or IFRS, as applicable,
and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as of
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, neither Holdings nor any of its Subsidiaries has any contingent liability
or liability for Taxes, long-term lease or unusual forward or long-term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and any of its Subsidiaries taken as a whole. The
representations of each Credit Party in this Section 4.7 about Historical
Financial Statements for each project acquired by or to be acquired by Holdings
or its Subsidiary from a Person who is not an Affiliate of Holdings (or from a
Person who is an Affiliate of Holdings if such Affiliate acquired such project
after January 1, 2014) are made to the Credit Parties’ knowledge for periods
prior to such acquisition.

4.8. Projections. On and as of the Closing Date, the consolidated projections of
Holdings and its Subsidiaries for the period of Fiscal Year 2015 through and
including Fiscal Year 2019, on a quarterly basis for Fiscal Year 2015 and Fiscal
Year 2016 and a yearly basis thereafter (the “Projections”), are based on good
faith estimates and assumptions made by the management of Holdings; provided,
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the Closing
Date, management of Holdings believed that the Projections were reasonable and
attainable.

4.9. No Material Adverse Effect. No event, circumstance or change exists that
has caused or evidences, or could reasonably be expected to result in, either in
any case or in the aggregate, a Material Adverse Effect.

4.10. No Restricted Junior Payments. As of and following the Closing Date,
neither Holdings nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Junior Payment or agreed to do so except as permitted pursuant to
Section 6.4.

 

86



--------------------------------------------------------------------------------

4.11. Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. All income and other material Tax returns and reports of
Holdings and its Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such tax returns to be due and payable and
all material assessments, fees and other governmental charges upon Holdings and
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable (other than Taxes, assessments, fees or other governmental charges being
contested in good faith by appropriate proceedings). There is no proposed Tax
deficiency, in writing, against Holdings or any of its Subsidiaries which is not
being actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP, shall have
been made or provided therefor. Holdings is treated as a partnership for U.S.
federal income tax purposes.

4.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good and legal title to
(in the case of fee interests in real property), (ii) valid leasehold interests
in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except, with respect to any Non-Recourse Subsidiary, as could not reasonably be
expected to have a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets (excluding easements and other
ancillary real property interests that are not fee owned or leased), and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Holdings does not have knowledge of any default that has occurred and
is continuing thereunder that would reasonably

 

87



--------------------------------------------------------------------------------

be expected to result in a Material Adverse Effect, and each such agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.

4.14. Environmental Matters. Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any currently applicable Environmental Law or pursuant to any Environmental
Claim that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries is
subject to any pending or, to their knowledge, threatened, Environmental Claim,
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings and its Subsidiaries,
there are and have been no events, conditions or occurrences that would
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of Holdings and its Subsidiaries, compliance with all currently applicable
Environmental Laws would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. To the knowledge of Holdings and its
Subsidiaries, there are no activities, events, conditions or occurrences with
respect to Holdings or any of its Subsidiaries relating to their compliance with
any Environmental Law or with respect to any Release of Hazardous Materials that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date (other than
agreements not material to the business of Holdings and its Subsidiaries taken
as a whole), and except as described thereon, all such Material Contracts are in
full force and effect and, to Holdings’ knowledge, no defaults currently exist
thereunder that could reasonably be expected to have a Material Adverse Effect.

4.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither Holdings nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

88



--------------------------------------------------------------------------------

4.18. Federal Reserve Regulations; Exchange Act. (a) None of Holdings or any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of Holdings and Borrower, no union representation question existing
with respect to the employees of Holdings or any of its Subsidiaries and, to the
best knowledge of Holdings and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

4.20. Employee Benefit Plans. Borrower, each of the Guarantors and each of their
respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Borrower, any of the Guarantors or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrower or any of the Guarantors. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by Borrower, any of the Guarantors or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial

 

89



--------------------------------------------------------------------------------

report is available, the potential liability of Borrower, the Guarantors and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Borrower, each of the Guarantors and each of their ERISA
Affiliates have materially complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated hereby, except as payable to
Agents and Lenders.

4.22. Solvency. The Credit Parties and their Subsidiaries are, on a consolidated
basis, Solvent.

4.23. Compliance with Statutes, Etc. Each of Holdings and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.24. Disclosure. The representations and warranties of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and pro forma financial
information), when taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact (known to Holdings or Borrower,
in the case of any document not furnished by either of them) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to Holdings or Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

4.25. PATRIOT Act, Anti-Corruption, Sanctions. To the extent applicable, each
Credit Party and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other

 

90



--------------------------------------------------------------------------------

enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act. No part of the proceeds of the Loans or any drawing under any Letter of
Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”). Each of the Credit Parties and their respective
directors, officers, agents, employees and, to the knowledge of any of the
foregoing, any Person acting for or on behalf of the Credit Parties or any of
their Subsidiaries, has complied with, and will comply with, the FCPA, or any
other applicable anti-bribery or anti-corruption law, and it and they have not
made, offered, promised or authorized, and will not make, offer, promise or
authorize, whether directly or indirectly, any payment, of anything of value to
a Government Official while knowing or having a reasonable belief that all or
some portion will be used for the purpose of: (a) influencing any act, decision
or failure to act by a Government Official in his or her official capacity,
(b) inducing a Government Official to use his or her influence with a government
or instrumentality to affect any act or decision of such government or entity or
(c) securing an improper advantage, in each case in order to obtain, retain or
direct business, in each case, in violation of applicable law. None of the
Credit Parties, nor any of their respective Subsidiaries nor, to the knowledge
of the Credit Parties, any director, officer, employee, agent, affiliate or
representative of the Credit Parties or any of their respective Subsidiaries, is
a Person that is, or is owned or controlled by a Person that is (i) the subject
of any sanctions administered or enforced by the US Department of Treasury’s
Office of Foreign Assets Control or the US State Department (“Sanctions”) nor
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Cuba,
North Korea, Sudan and Syria). None of the Credit Parties will, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions.

4.26. Energy Regulatory Matters.

(a) Each of the electrical generating facilities owned by Holdings or any of its
Subsidiaries located in the United States is, or will be, beginning at the time
of first generating electric energy, (i) a small power production facility that
is a qualifying facility (“QF”) under the Federal Energy Regulatory Commission’s
(“FERC’s”) regulations at 18 C.F.R. Part 292 (“PURPA Regulations”) under the
Public Utility Regulatory Policies Act of 1978 (“PURPA”) (such status as a QF
“QF Status”); or, (ii) if not a QF, then owned or operated by an “Exempt
Wholesale Generator” or “EWG” within the meaning of the Public Utility Holding
Company Act of 2005 (“PUHCA”) (such status as an EWG, “EWG Status”). The QF
Status of each such electrical generating facility that is a QF has been or will
be, by the time such facility begins to generate electric energy, validly
obtained through certification or self-certification pursuant to the PURPA
Regulations, or certification or self-certification with respect to such QF
Status is not required pursuant to 18 C.F.R. § 292.203(d). The EWG Status of any
owner or operator of such electrical generating facility that is an EWG has been
or will be, by the time such facility begins to generate electric energy,
validly obtained through determination or self-certification pursuant to the
FERC’s regulations at 18 C.F.R. Part 366 (“PUHCA Regulations”).

 

91



--------------------------------------------------------------------------------

(b) Each Subsidiary of Holdings that directly owns electrical generating
facilities located outside of the United States is a foreign utility company
(“FUCO”) under the PUHCA Regulations.

(c) Holdings, SunEdison, and any of their Subsidiaries are not subject to, or
are exempt from, regulation under the federal access to books and records
provisions of PUHCA (the “PUHCA Exemption”). Any of Holdings, SunEdison, and any
Subsidiary of either that is a holding company as defined under PUHCA, are
holding companies under PUHCA solely with respect to one or more QFs, FUCOs or
EWGs and are entitled to the benefit of blanket authorization under
Section 203(a)(2) of the Federal Power Act (“FPA”) pursuant to 18 C.F.R. §
33.1(c)(6) and (c)(8).

(d) If and to the extent that Holdings or a Subsidiary of Holdings is subject to
regulation under Sections 204, 205 and 206 of the FPA it (i) makes all of its
sales of electricity exclusively at wholesale, (ii) has authority to engage in
wholesale sales of electricity at market-based rates, and to the extent
permitted under its market-based rate authority, other products and services at
market-based rates, and (iii) has such waivers and authorizations as are
customarily granted to market-based rate sellers by FERC, including blanket
authorization to issue securities and assume liabilities pursuant to Section 204
of the FPA. Any such market-based rate authorizations and waivers pursuant to
the previous sentence are not subject to any pending challenge or investigation
at FERC, and FERC has not issued any orders imposing a rate cap, mitigation
measure, or other limitation on its authority to engage in sales at market-based
rates, other than challenges, investigations, rate caps and mitigation measures
generally applicable to wholesale sellers participating in the applicable
electric market (such waivers and authorizations are the “Market-Based Rate
Authorizations” and together with QF Status, EWG Status, and the PUHCA
Exemption, and the other authorizations described in paragraph (c) above, are
the “Federal Energy Regulatory Authorizations, Exemptions, and Waivers”).

(e) None of Holdings or any Subsidiary of Holdings will, as the result of
entering into any Credit Documents, or any transaction contemplated hereby or
thereby, be subject to state laws and regulations respecting the rates of, or
the financial or organizational regulation of, electric utilities (as described
for purposes of the exemption provided under PURPA as defined in 18 CFR §
292.602(c)), (“State Electric Utility Regulations”), except as listed on
Schedule 4.26 as such schedule may be amended by Borrower from time to time
before or after the Closing Date.

(f) None of the Lenders or any of their “affiliates” (as defined under the PUHCA
Regulations) of any of them will, solely as a result of each of Holdings’ and
its Subsidiaries’ respective ownership, leasing or operation of its electrical
generating facility, the sale or transmission of electricity therefrom or
Holdings’ or any of its Subsidiaries’ entering into any Credit Documents, or any
transaction contemplated hereby or thereby, be subject to regulation under the
FPA, PUHCA, or state laws and regulations respecting the rates of, or the
financial or organizational regulation of, electric utilities (as described for
purposes of the exemption provided under PURPA as defined in 18 CFR §
292.602(c)), except that the exercise by the Administrative Agent or the Lenders
of certain foreclosure remedies allowed under the Credit Documents may subject
the Administrative Agent, the Lenders and their “affiliates” (as that term is
defined in PUHCA) to regulation under the FPA, PUHCA or state laws and
regulations respecting the rates of, or the financial or organizational
regulation of, electric utilities.

 

92



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit (other than contingent or indemnification
obligations for which no claim has been made, and other than Letters of Credit
as to which other arrangements satisfactory to Issuing Bank shall have been made
(which arrangements may include Cash Collateral or backstop letters of credit
satisfactory to Issuing Bank in an amount equal to the Minimum Collateral
Amount)), each Credit Party shall perform, and if applicable shall cause each of
its Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:

(a) [Reserved];

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year,
commencing with the Fiscal Quarter ending March 31, 2015, the consolidated
balance sheets of Holdings and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, commencing
with the first Fiscal Quarter for which such corresponding figures are
available, and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year
ending December 31, 2014, (i) the consolidated balance sheets of Holdings and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, commencing with the
first Fiscal Year for which such corresponding figures are available, and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of KPMG or
other independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report and/or the accompanying financial statements shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in

 

93



--------------------------------------------------------------------------------

conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate and an updated organizational
chart of the Borrower in the form of Schedule 4.1;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f) Notice of Default. Promptly upon any officer of Holdings or Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Borrower with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect; or (iv) the occurrence of any default or event of
default with respect to any Indebtedness of any Person that is secured by a Lien
permitted under Section 6.2(r), a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Holdings or Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by Borrower to Lenders, or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Holdings or Borrower to enable Lenders and their counsel to
evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower, any of the Guarantors or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and

 

94



--------------------------------------------------------------------------------

(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
the Guarantors or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of the Guarantors or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable but in any event no later than the
earlier of (i) twenty (20) Business Days following the occurrence of the annual
investor earnings presentation of Parent and (ii) ninety (90) days following the
beginning of each Fiscal Year, commencing with the Fiscal Year 2016, a
consolidated plan and financial forecast for such Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, and an explanation of the assumptions on
which such forecasts are based and (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each month of such
Fiscal Year and each Fiscal Quarter of each other Fiscal Year;

(j) Insurance Certificate. If requested by the Administrative Agent, as soon as
practicable and in any event by the last day of each Fiscal Year, a certificate
from Holdings’ insurance broker(s) in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries;

(k) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days, after the termination or amendment of any Material Contract of
Holdings or any of its Subsidiaries which would reasonably be expected to result
in a Material Adverse Effect;

(l) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate form, (iii) in any Credit
Party’s jurisdiction of organization or (iv) in any Credit Party’s Federal
Taxpayer Identification Number or state organizational identification number.
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any portion of the Collateral is damaged
or destroyed and such damage or destruction would reasonably be expected to
result in a Material Adverse Effect;

(m) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered

 

95



--------------------------------------------------------------------------------

pursuant to this Section 5.1 and/or identifying such changes and (ii) certifying
that all UCC financing statements (including fixtures filings, as applicable)
and all supplemental intellectual property security agreements or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Collateral Questionnaire) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(n) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, proxy statements and material reports or notices
sent or made available generally by any Credit Party to its equity holders
acting in such capacity other than SunEdison or any of its subsidiaries or, upon
the reasonable request of the Administrative Agent, by any other Subsidiary of
Holdings to its equity holders acting in such capacity other than SunEdison or
any of its subsidiaries and (ii) all press releases and other statements made
available generally by Holdings or any of its Subsidiaries to the public
concerning material developments in the business of Holdings or any of its
Subsidiaries, and (B) such other information and data with respect to Holdings
or any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender, provided that any of the foregoing
information which is filed with the Securities and Exchange Commission or
otherwise made available to the public, and in each case posted on an Internet
website to which each Lender and the Administrative Agent have access shall be
deemed to have been delivered to Administrative Agent and Lenders;

(o) Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Holdings or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Holdings and Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Holdings, its Subsidiaries and their Securities;

(p) Non-Recourse Project Indebtedness. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a reconciliation demonstrating in reasonable detail the amount of
Non-Recourse Project Indebtedness of all Non-Recourse Subsidiaries; and

(q) Public Filings. Notwithstanding anything to the contrary contained herein,
so long as Parent (x) continues to control, directly or indirectly, more than
50% of the voting stock of Holdings, (y) consolidates Holdings and its
Subsidiaries in accordance with GAAP and (z) has no material operations, assets
or revenues other than those of Holdings and its

 

96



--------------------------------------------------------------------------------

Subsidiaries, the filing by Parent of its quarterly, annual and current reports
and consolidated financial statements on either the U.S. Securities and Exchange
Commission’s EDGAR filing system or a publicly accessible website, and a
publicly accessible quarterly conference call of the Parent, will be deemed to
satisfy the obligations of Holdings under Section 5.1(b) and (c) hereof so long
as Holdings delivers a copy thereof to the Administrative Agent within the time
periods set forth in Section 5.1(b) and (c) hereof (and any references to
(x) the financial statements of Holdings and its Subsidiaries delivered pursuant
to Section 5.1(b) or (c) hereof shall be deemed to be references to the
applicable financial statements of Parent and its Subsidiaries and (y) Holdings
in the definitions of “CAFD”, “CFADS” and “Fixed Charges” shall be deemed to be
references to Parent); provided that in the case of the quarterly and annual
reports, the same are accompanied by information that explains in reasonable
detail the differences, if any, between the information relating to Parent and
any of its Subsidiaries other than Holdings and its Subsidiaries, on the one
hand, and the information relating to Holdings and its Subsidiaries on a
stand-alone basis, on the other hand.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided, no Credit Party (other than Borrower with respect to
existence) or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person or that it is desirable to cease or change the business
of such Person, and if the loss thereof is not disadvantageous in any material
respect to the Borrower or to Lenders.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, file all income and other material Tax returns and pay all
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, all material properties used or useful in the business of Holdings and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, in each case except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Program, in each case in compliance with any applicable
regulations of the Board of Governors, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance of a Credit Party shall (i) name Collateral Agent, for the
benefit of the Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, for the benefit of the Secured
Parties, as the loss payee thereunder.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP,
Canadian GAAP, UK GAAP or IFRS, as applicable, shall be made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested; provided that, so long as no Default or Event of
Default has occurred and is continuing, such inspections shall be limited to
once per year.

5.7. Lenders Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held
telephonically or at Borrower’s corporate offices (or at such other location as
may be agreed to by Borrower and Administrative Agent) at such time as may be
agreed to by Borrower and Administrative Agent.

5.8. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, such
compliance to include, without limitation, compliance with the Patriot Act,
OFAC, the FCPA and the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970, except (other than in the case of the
Patriot Act, OFAC or the FCPA) to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

98



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims that, in either case, would be reasonably likely to result,
individually or in the aggregate, in a Material Adverse Effect;

(ii) as soon as practicable following the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
Governmental Authority under any applicable Environmental Laws that could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (2) any remedial action taken by Holdings or any
other Person in connection with a violation of applicable Environmental Law or
the Release of any Hazardous Materials, which in either event would be
reasonably likely to result, individually or in the aggregate, in a Material
Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect and (2) any Release required to be reported to any Governmental
Authority that could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all Governmental Authorizations required under any
Environmental Laws for their respective operations that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (2) any proposed action to be taken by Holdings or any of its Subsidiaries
to modify current operations in a manner that could reasonably be expected to
subject Holdings or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

99



--------------------------------------------------------------------------------

(b) Response to Environmental Claims and Violations of Environmental Laws. Each
Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Holdings or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary that is a Domestic Subsidiary after the Closing Date (in each case,
other than a Non-Recourse Subsidiary), Borrower shall (a) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by
Collateral Agent. In the event that any Person becomes a Foreign Subsidiary of
Borrower or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary that is a Foreign Subsidiary after the Closing Date (in each case,
other than a Non-Recourse Subsidiary), and the ownership interests of such
Foreign Subsidiary are owned by Borrower or by any Domestic Subsidiary thereof,
Borrower shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b), and Borrower shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1(h)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of the outstanding voting stock and 100% of the outstanding
non-voting stock of such Subsidiary, except that any such equity interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as voting stock for purposes of this
Section 5.10. Notwithstanding anything to the contrary herein, in no event will
any of the outstanding voting stock of a Controlled Foreign Corporation, in
excess of 65% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote, be pledged. With respect to
each such Subsidiary, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower or was converted into a Restricted
Subsidiary, as applicable, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof. Notwithstanding anything to the contrary herein, neither
Holdings nor any of its Subsidiaries shall be required to grant a security
interest in the Equity Interests of any Non-Recourse Subsidiary or Unrestricted
Subsidiary.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned or leased by
a Credit Party on the Closing Date becomes a Material Real Estate Asset and such
interest in such Material Real Estate Asset has not otherwise been made subject
to the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, then such Credit Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all

 

100



--------------------------------------------------------------------------------

such mortgages, documents, instruments, agreements, opinions and certificates
with respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets, including the following:

(i) with respect to owned Material Real Estate Assets,

(1) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions;

(2) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other customary matters as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent;

(3)(A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent (each, a “Title Policy”), in amounts not less than the fair
market value of such Material Real Estate Asset, together with a title report
issued by a title company with respect thereto in form and substance reasonably
satisfactory to Collateral Agent, and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, and (B) evidence
satisfactory to Collateral Agent that such Credit Party has paid to the title
company or to the appropriate Governmental Authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for such Material Real Estate Asset in the appropriate real estate
records;

(4)(A) a completed Flood Certificate with respect to such Material Real Estate
Asset, which Flood Certificate shall (x) be addressed to the Collateral Agent
and (y) otherwise comply with the Flood Program; (B) if the Flood Certificate
states that such Material Real Estate Asset is located in a Flood Zone, the

 

101



--------------------------------------------------------------------------------

Borrower’s written acknowledgment of receipt of written notification from the
Collateral Agent (x) as to the existence of such Material Real Estate Asset and
(y) as to whether the community in which such Material Real Estate Asset is
located is participating in the Flood Program; and (C) if such Material Real
Estate Asset is located in a Flood Zone and is located in a community that
participates in the Flood Program, evidence that the Borrower has obtained a
policy of flood insurance that is in compliance with all applicable requirements
of the Flood Program;

(5) Administrative Agent shall have received reports and other information, in
form, scope and substance satisfactory to Administrative Agent, regarding
environmental matters relating to such Material Real Estate Asset; and

(6) an ALTA survey of such Material Real Estate Asset, certified to Collateral
Agent; and

(ii) with respect to Leasehold Properties that are Material Real Estate Assets
(unless otherwise agreed by Administrative Agent),

(1) a Landlord Consent and Estoppel; and

(2) evidence that such Leasehold Property is a Recorded Leasehold Interest.

In addition to the foregoing, Borrower shall, at the request of Collateral
Agent, deliver, from time to time, to Collateral Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien. For the avoidance of doubt, this
Section 5.11 shall not apply with respect to real property owned by Non-Recourse
Subsidiaries.

5.12. [Reserved.]

5.13. Further Assurances. At any time or from time to time upon the reasonable
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Holdings, and
its Subsidiaries (other than Non-Recourse Subsidiaries) and all of the
outstanding Equity Interests of Borrower and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries and Non-Recourse Subsidiaries).

 

102



--------------------------------------------------------------------------------

5.14. Cash Management Systems. Unless otherwise consented to by Agents or
Requisite Lenders, the Credit Parties shall establish and maintain cash
management systems reasonably acceptable to Administrative Agent.

5.15. Designation of Subsidiaries. An Authorized Officer of Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, Borrower shall be in pro forma compliance with each
of the covenants set forth in Section 6.7, (iii) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose
of any subordinated Indebtedness of any Credit Party; (iv) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary, (v) Borrower shall deliver to
Administrative Agent at least five Business Days prior to such designation a
certificate of an Authorized Officer of Borrower, together with all relevant
financial information reasonably requested by Administrative Agent,
demonstrating compliance with the foregoing clauses (i) through (iv) of this
Section 5.15 and, if applicable, certifying that such subsidiary meets the
requirements of an “Unrestricted Subsidiary” and (vi) at least ten days prior to
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, with respect to
such subsidiary. The designation of any subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Borrower therein at the date of designation in
an amount equal to the fair market value of Borrower’s Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by such Restricted Subsidiary at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

5.16. Ratings. At all times, Borrower shall use commercially reasonable efforts
to maintain a public corporate family rating issued by Moody’s and a public
corporate credit rating issued by S&P.

5.17. Energy Regulatory Status. Each Credit Party shall take, and shall cause
each of its Subsidiaries promptly to take, any and all actions necessary to
maintain the Federal Energy Regulatory Authorizations, Exemptions, and Waivers,
and as applicable to maintain exemption from or compliance with any State
Electric Utility Regulations, in each case, except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.18. Post-Closing Obligations. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.18 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent.

 

103



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit (other than contingent or indemnification
obligations for which no claim has been made, and other than Letters of Credit
as to which other arrangements satisfactory to Issuing Bank shall have been made
(which arrangements may include Cash Collateral or backstop letters of credit
satisfactory to Issuing Bank in an amount equal to the Minimum Collateral
Amount)), such Credit Party shall perform, and if applicable shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries (other than Immaterial Subsidiaries) to, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Non-Recourse Project Indebtedness; provided that (i) Borrower shall be in
pro forma compliance with each of the covenants set forth in Section 6.7 as of
the last day of the most recently ended Fiscal Quarter preceding the entry into
definitive documentation in respect of such Indebtedness for which financial
statements are available after giving effect to the incurrence of such
Indebtedness, or (ii) if Borrower is not in pro forma compliance with each of
the covenants set forth in Section 6.7 as of the last day of the most recently
ended Fiscal Quarter preceding the entry into definitive documentation in
respect of such Indebtedness for which financial statements are available, then
such Indebtedness shall be incurred in connection with a transaction the effect
of which is to increase the Debt Service Coverage Ratio and decrease the
Leverage Ratio;

(c) Indebtedness of a Subsidiary of Holdings owed to Holdings or a Subsidiary of
Holdings in the nature of shareholder loans or intercompany loans and, if owed
to a Credit Party, evidenced by an Intercompany Note and subject to a First
Priority Lien pursuant to the Pledge and Security Agreement;

(d) in connection with the consummation of any permitted Investment or permitted
disposition of any business, assets or Subsidiary of Holdings or any of its
Subsidiaries, Indebtedness incurred by Holdings or any Subsidiary arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Earn Out Indebtedness), or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance by
Holdings or any such Subsidiary pursuant to such agreements; provided that each
Subsidiary of a Closing Date Project Holdco may only incur such Indebtedness
with respect to the Subsidiaries of such Closing Date Project Holdco that is the
direct or indirect parent of such Subsidiary;

(e) Indebtedness of Holdings or its Subsidiaries in the nature of guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
a Subsidiary or its Subsidiaries, in each case pursuant to an agreement such
Subsidiary is not prohibited from

 

104



--------------------------------------------------------------------------------

entering into by this Agreement; provided that each Subsidiary of a Closing Date
Project Holdco may only incur such Indebtedness with respect to the Subsidiaries
of such Closing Date Project Holdco that is the direct or indirect parent of
such Subsidiary;

(f) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory or appeal bonds or similar obligations incurred
in the ordinary course of business; provided that each Subsidiary of a Closing
Date Project Holdco may only incur such Indebtedness with respect to the
Subsidiaries of such Closing Date Project Holdco that is the direct or indirect
parent of such Subsidiary;

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts;

(h) guaranties in the ordinary course of business of obligations to suppliers,
customers, franchisees and licensees; provided that each Subsidiary of a Closing
Date Project Holdco may only incur such Indebtedness with respect to the
Subsidiaries of such Closing Date Project Holdco that is the direct or indirect
parent of such Subsidiary;

(i) guaranties by Holdings of Indebtedness of a Guarantor or Borrower or
guaranties by Borrower or a Guarantor of Indebtedness of Holdings or another
Guarantor with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1; provided, that if the Indebtedness that
is being guarantied is unsecured and/or subordinated to the Obligations, the
guaranty shall also be unsecured and/or subordinated to the Obligations;

(j) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly managing
or mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person or such
Person’s direct or indirect Subsidiary, and not for purposes of speculation or
taking a “market view,” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; provided, further,
that Permitted Call Transactions shall be permitted;

(k) letters of credit, as long as cash collateral has been provided or
back-to-back Letters of Credit have been issued hereunder in respect of such
letters of credit;

(l) Indebtedness represented by obligations in respect of capitalized leases,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of such Person, in
each case in an aggregate principal amount not to exceed the purchase price or
cost of such property so acquired or designed, constructed, installed, improved
or leased;

(m) the incurrence by Holdings or any of its Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is covered within
five (5) Business Days;

 

105



--------------------------------------------------------------------------------

(n) unsecured Permitted Exchangeable Bond Indebtedness of Holdings;

(o) unsecured guaranties by Holdings of Permitted Convertible Bond Indebtedness;

(p) Permitted Convertible Bond Indebtedness Shareholder Loans borrowed by
Holdings;

(q) Indebtedness under the Senior Notes Documents (and guaranties thereof by the
Credit Parties pursuant to the Senior Notes Documents) in an aggregate principal
amount not to exceed $800,000,000;

(r) other Indebtedness in an aggregate amount not to exceed $50,000,000 at any
time outstanding;

(s) other Indebtedness of Holdings and Borrower; provided that the Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements are available calculated on a pro forma basis giving effect
to the incurrence of such Indebtedness shall not exceed 4.50:1.00;

(t) Non-Recourse Project Indebtedness of the Acquired Business outstanding on
the Closing Date and not required to be paid pursuant to Section 3.1 hereof;

(u) the factoring of accounts receivable in the ordinary course of business in
an aggregate amount not to exceed $40.0 million;

(v) Indebtedness representing deferred compensation to employees of Holdings or
any of its Subsidiaries in the ordinary course of business; and

(w) Indebtedness consisting of the financing, by the applicable insurer, of
insurance premiums in the ordinary course of business.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
(other than Immaterial Subsidiaries) to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries), whether now owned or hereafter acquired or licensed,
or any income, profits or royalties therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, profits or
royalties under the UCC of any State or under any similar recording or notice
statute or under any applicable intellectual property laws, rules or procedures,
except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

106



--------------------------------------------------------------------------------

(b) Liens for Taxes if obligations with respect to such Taxes that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and adequate reserves have been made in accordance with
GAAP;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 4068 of ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty days) are bonded or insured or are otherwise being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar or related obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, reservations of title
and other minor defects or irregularities in title, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries);

(f) any interest or title of a lessor or sublessor under any lease or sublease
of real estate permitted hereunder (or with respect to any deposits or reserves
posted thereunder);

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Holdings or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Holdings or such Subsidiary;

 

107



--------------------------------------------------------------------------------

(l) Liens securing Indebtedness permitted by Section 6.1(b); provided that, with
respect to any Subsidiary of a Closing Date Project Holdco, such Liens do not at
any time encumber any property other than the property of the Subsidiaries of
such Closing Date Project Holdco that is the direct or indirect parent of the
Non-Recourse Subsidiary owing such Indebtedness and the Equity Interests in such
Subsidiaries (excluding, for the avoidance of doubt, the Equity Interests in
such Closing Date Project Holdco);

(m) any security given to a public authority or other service provider or any
other Governmental Authority by a Non-Recourse Subsidiary when required by such
public authority or other service provider or other Governmental Authority in
connection with the operations of such person in the ordinary course of its
business;

(n) any agreement to lease, option to lease, license, sub-lease or other right
to occupancy assumed or entered by or on behalf of Holdings or any Subsidiary in
the ordinary course of its business;

(o) reservations, limitations, provisos and conditions, if any, expressed in any
grants, permits, licenses or approvals from any Governmental Authority or any
similar authority;

(p) Liens securing judgments not constituting an Event of Default under
Section 8.1(h);

(q) Liens in the nature of restrictions on changes in the direct or indirect
ownership or control of any Non-Recourse Subsidiary;

(r) Liens on the assets of any Non-Recourse Subsidiary set forth on Schedule
6.2(r) securing Indebtedness of Persons other than Holdings and its
Subsidiaries; provided that the definitive documentation with respect to such
Indebtedness shall provide that, upon a default thereunder, such Lien shall be
released upon payment by such Non-Recourse Subsidiary of the amount set forth
opposite the name of such Non-Recourse Subsidiary on Schedule 6.2(r);

(s) Liens securing Indebtedness permitted by Section 6.1(l) and (t); provided
that no such Lien incurred in connection with such Indebtedness shall extend to
or cover property other than the respective property so acquired or designed,
constructed, installed, improved or leased;

(t) Liens on the assets of the Non-Recourse Subsidiaries securing performance of
obligations under power purchase agreements and agreements for the purchase and
sale of energy and renewable energy credits, climate change levy exemption
certificates, embedded benefits and other environmental attributes;

(u) Liens in the nature of rights of first refusal, rights of first offer,
purchase options and similar rights in respect of the Equity Interests or assets
of Non-Recourse Subsidiaries included in documentation evidencing contemplated
purchase and sale transactions permitted under this Agreement, any Non-Recourse
Project Indebtedness or any Project Obligations;

 

108



--------------------------------------------------------------------------------

(v) Liens securing insurance premium financing arrangements permitted under
Section 6.1(w) hereof and applicable only to the proceeds of the applicable
insurance policy; and

(w) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $50,000,000 at any time outstanding.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted sale, disposition or other
transfer, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), (c) restrictions as of the Closing Date
identified on Schedule 6.3, (d) restrictions on Non-Recourse Subsidiaries and
the Equity Interests of Non-Recourse Subsidiaries in any Non-Recourse Project
Indebtedness documentation or other Indebtedness documentation of Non-Recourse
Subsidiaries permitted under Section 6.1, (e) restrictions on Non-Recourse
Subsidiaries in documentation evidencing Project Obligations, (f) restrictions
contained in any Credit Document or Notes Document as in effect on the Closing
Date and (g) restrictions on Non-Recourse Subsidiaries described in
Section 6.2(q), no Credit Party or any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that, without duplication:

(a) any Subsidiary of Borrower may declare and pay dividends or make other
distributions ratably to its equity holders;

(b) Non-Recourse Subsidiaries may declare and pay dividends or make other
distributions to their equity holders ratably or otherwise in accordance with
their organizational documents and non-recourse project financing documents;

(c) Borrower may make Restricted Junior Payments to Holdings, and Holdings may
make Restricted Junior Payments to its equity holders; provided that immediately
prior to any such Restricted Junior Payment, and after giving effect thereto,
(1) no Event of Default shall have occurred and be continuing or would result
therefrom and (2) Borrower shall be in compliance on a pro forma basis with each
of the financial covenants set forth in Section 6.7;

(d) Borrower and Holdings may make Permitted Tax Distributions;

(e) to the extent any cash payment and/or delivery of Parent’s common stock (or
other securities or property following a merger event or other change of the
common stock of Parent) by Holdings or Borrower in satisfaction of its exchange
obligation or obligations to

 

109



--------------------------------------------------------------------------------

purchase notes for cash under any Permitted Exchangeable Bond Indebtedness
constitutes a Restricted Junior Payment, Holdings and/or Borrower may make such
Restricted Junior Payments;

(f) Holdings and/or Borrower may settle or terminate any Permitted Warrant
Transaction (including by set-off or netting, if applicable); provided that, in
the case where Holdings and/or Borrower voluntarily elects to satisfy its
exercise or settlement or termination obligations under any Permitted Warrant
Transaction in cash, after giving effect to any such cash payment (with the
effect of any such cash payment determined after also giving effect to the
satisfaction of any related settlement obligations of any Permitted Hedge
Transaction), (x) no Event of Default shall exist or result therefrom and
(y) the Borrower shall be in pro forma compliance with the covenant set forth in
Section 6.7(b) as of the last day of the most recently ended Fiscal Quarter
preceding such cash payment;

(g) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of Holdings or Parent held by any current or former
officer, director, employee or consultant of Holdings or any of its Subsidiaries
or the Parent pursuant to any equity subscription agreement, stock option
agreement, restricted stock grant, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $5,000,000 in any calendar
year (with unused amounts in any calendar being carried over to succeeding
calendar years); and provided further that such amount in any calendar year may
be increased by an amount not to exceed the cash proceeds from (i) the sale of
Equity Interests of Holdings or the Parent received by Holdings or a Subsidiary
during such calendar year, in each case to members of management, directors or
consultants of Holdings, any of its Subsidiaries or the Parent and (ii) key man
life insurance policies received by Holdings or any of its Subsidiaries in such
calendar year; and

(h) cash distributions to the holders of Equity Interests of Holdings in respect
of, and paid in the quarter subsequent to, Holdings’ fiscal quarters ending
December 31, 2014 and March 31, 2015, in accordance with its Organizational
Documents, in an aggregate amount not to exceed (i) $37.5 million in respect of
the Fiscal Quarter ending December 31, 2014 and (ii) $45.0 million in respect of
the Fiscal Quarter ending March 31, 2015.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than (i) restrictions on Non-Recourse Subsidiaries in agreements
evidencing Indebtedness permitted by Section 6.1(b), (ii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, (iii) restrictions that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interests not otherwise prohibited
under this Agreement, (iv)

 

110



--------------------------------------------------------------------------------

restrictions as of the Closing Date described on Schedule 6.5, (v) customary
restrictions on the transfer of non-Cash assets by Non-Recourse Subsidiaries in
power purchase agreements and similar agreements, (vi) restrictions contained in
any Credit Document or Notes Document as in effect on the Closing Date or
(vii) restrictions on Non-Recourse Subsidiaries in documentation evidencing
Project Obligations.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any Guarantor that is a
wholly-owned Subsidiary of Borrower;

(c) Investments made by any Non-Recourse Subsidiary in any Subsidiary of the
Project Holdco that is the direct or indirect parent of such Non-Recourse
Subsidiary;

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;

(e) Permitted M&A Transactions;

(f) shareholder loans and intercompany loans to the extent permitted under
Section 6.1(c);

(g) Investments as of the Closing Date described in Schedule 6.6;

(h) other Investments solely to the extent made with the proceeds of any cash
capital contributions to Holdings or Net Equity Proceeds from the sale or
issuance of any common Equity Interests of Parent or Holdings, in each case,
contributed by Holdings to and received by Borrower following the Closing Date;

(i) Swap Contracts permitted by Section 6.1(j);

(j) acquisitions of shelf entities in connection with internal corporate
reorganizations, so long as such acquisitions are not adverse to the Lenders in
any material respect;

(k) other Investments (other than any acquisition, directly or indirectly,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all or a portion of the Equity Interests of, or a business line or
unit or a division of, any Person) in energy and infrastructure projects and
Persons (including, for the avoidance of doubt, Subsidiaries and Unrestricted
Subsidiaries) engaged in designing, developing, constructing, operating and/or
owning such projects, directly or indirectly; provided that (i) Borrower shall
be in pro forma

 

111



--------------------------------------------------------------------------------

compliance with each of the covenants set forth in Section 6.7 as of the last
day of the most recently ended Fiscal Quarter preceding the entry into
definitive documentation in respect of such Investment for which financial
statements are available, or (ii) if Borrower is not in pro forma compliance
with each of the covenants set forth in Section 6.7 as of the last day of the
most recently ended Fiscal Quarter preceding the entry into definitive
documentation in respect of such Investment for which financial statements are
available, then the effect of such Investment shall be to increase the Debt
Service Coverage Ratio and decrease the Leverage Ratio;

(l) acquisitions (directly or indirectly, by contribution or otherwise) by SunE
Solar Construction Holdings #2, LLC and/or SunE Solar Construction #2, LLC from
Subsidiaries of Borrower of Clean Energy Systems or Persons owning Clean Energy
Systems;

(m) any Investments received in compromise or resolutions of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business or (ii) litigation, arbitration or other disputes;

(n) extensions of credit to (and guaranties to the benefit of) customers and
suppliers in the ordinary course of business including advances to customers and
suppliers that are recorded as accounts receivable, prepaid expenses or deposits
on the balance sheet of Holdings and its Subsidiaries in the ordinary course of
business; and

(o) guaranties of performance obligations made in the ordinary course of
business.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in any Restricted Junior Payment not otherwise
permitted under the terms of Section 6.4.

6.7. Financial Covenants.

(a) Debt Service Coverage Ratio. Borrower shall not permit the Debt Service
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2015, to be less than 1.75:1.00.

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30,
2015, to exceed 5.00:1.00; provided that if Borrower or any of its Subsidiaries
have consummated a Qualified Acquisition in a Fiscal Quarter, the maximum
Leverage Ratio that is permitted for the immediately succeeding two Fiscal
Quarters shall be increased by 0.50:1.00.

(c) Pro Forma Compliance. Notwithstanding anything herein to the contrary, pro
forma compliance with the financial covenants set forth in this Section 6.7 for
any period prior to the initial test period of such covenants shall be
calculated assuming that the required Debt Service Coverage Ratio and Leverage
Ratio are equal to the required Debt Service Coverage Ratio and Leverage Ratio
for the Fiscal Quarter ending June 30, 2015.

 

112



--------------------------------------------------------------------------------

6.8. Fundamental Changes; Disposition of Assets. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, enter into any transaction of merger
or consolidation (other than in connection with an Investment permitted pursuant
to Section 6.6), or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) into any other Person, or convey, sell, lease or
license, exchange, transfer, assign, pledge or otherwise dispose of or encumber,
in one transaction or a series of transactions, all or any part of its Equity
Interests in any of its Subsidiaries (other than to qualify directors if
required by applicable law), business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed except:

(a) any Subsidiary of Borrower (other than a Non-Recourse Subsidiary) may be
merged with or into Borrower or any Guarantor Subsidiary, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to Borrower or any Guarantor
Subsidiary; provided, in the case of such a merger, Borrower or such Guarantor
Subsidiary, as applicable shall be the continuing or surviving Person;

(b) any Non-Recourse Subsidiary may be merged with or into any other
Non-Recourse Subsidiary of the Project Holdco that is the direct or indirect
parent of such Non-Recourse Subsidiary, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other Non-Recourse Subsidiary of the Project Holdco that is
the direct or indirect parent of such Non-Recourse Subsidiary;

(c) sales or other dispositions of assets that do not constitute Asset Sales;

(d) Asset Sales; provided (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the manager of Holdings) and (2) no less than 75% thereof shall be
paid in Cash;

(e) disposals of obsolete, worn out or surplus property;

(f) the lease, as lessor or sublessor, or license (other than any long-term
exclusive license), as licensor or sublicensor, of real or personal property or
Intellectual Property in the ordinary course of business and not interfering in
any respect with the ordinary conduct of or materially detracting from the
business of Holdings or any Subsidiary;

(g) internal corporate reorganizations of the Subsidiaries of any Project Holdco
so long as, with respect to any Subsidiary of a Closing Date Project Holdco, any
such reorganization does not involve any Person other than the Subsidiaries of
such Project Holdco and is not adverse to the Lenders in any material respect;

(h) the issuance or sale by Holdings of its Equity Interests;

(i) any sale of Equity Interests pursuant to the CMP Option Agreement and any
Lien permitted by Section 6.2(l);

(j) Permitted Warrant Transactions;

 

113



--------------------------------------------------------------------------------

(k) Liens permitted by Section 6.2;

(l) the issuance or sale by Borrower or any of its Subsidiaries of Equity
Interests ratably to their respective equity holders; and

(m) transfers (directly or indirectly, by merger or otherwise) to other
subsidiaries of Borrower of SunE Solar Construction Holdings #2, LLC, SunE Solar
Construction #2, LLC and any of their respective subsidiaries.

6.9. Reserved.

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party or such Subsidiary (a) has sold or transferred or is to
sell or to transfer to any other Person (other than Holdings or any Guarantor),
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any Guarantor) in connection with such lease;
provided that Non-Recourse Subsidiaries shall be permitted to enter into such
transactions in connection with tax equity financings and other permitted
Non-Recourse Project Indebtedness.

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms, considered together with the terms of all related and
substantially concurrent transactions between such Credit Party and such
Affiliate of Holdings, that are less favorable to such Credit Party or
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such an Affiliate of Holdings in an arms’ length
transaction; provided, the foregoing restriction shall not apply to (a) any
transaction between or among the Borrower and the Guarantors; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) transactions as of the Closing Date
described in Schedule 6.11 or any amendment thereto to the extent such amendment
is not adverse to the Lenders in any material respect, (e) Permitted Project
Undertakings and Permitted Equity Commitments, (f) any Project Obligation of a
Non-Recourse Subsidiary acquired as a result of the Acquisition (but not entered
into in contemplation thereof) and (g) any acquisition of assets or Equity
Interests from SunEdison or a Subsidiary of SunEdison pursuant to the Project
Support Agreement or the Intercompany Agreement as such agreement is in
existence as of the Closing Date or as such agreement may be amended after the
Closing Date if such amendment, taken as a whole with all other such amendments,
is not more disadvantageous to the Lenders in any material respect than such
agreement as it is in existence as of the Closing Date, and so long as the
Corporate Governance and Conflicts Committee of Parent (or, if at any time
Parent is not the sole managing member of Holdings, the Board of Directors of
Holdings) has approved such acquisition, and any construction, operational or
similar agreements or arrangements or Project Obligations entered into in
connection with such acquisition. Nothing in

 

114



--------------------------------------------------------------------------------

the foregoing shall be construed to prohibit the issuance of any Permitted
Convertible Bond Indebtedness (or any guarantee thereof), the issuance of any
Permitted Exchangeable Bond Indebtedness, or the entry into any Permitted Call
Transaction.

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses, including, for the avoidance of doubt,
owning, developing, constructing, leasing, financing, selling and/or operating
Clean Energy Systems (including entering into Hedge Agreements related to the
same) and (ii) such other lines of business as may be consented to by Requisite
Lenders.

6.13. Permitted Activities of Project Holdcos. No Project Holdco shall (a) incur
any Indebtedness or any other obligation or liability whatsoever other than
(i) the Indebtedness and obligations under this Agreement and the other Credit
Documents, (ii) pursuant to shareholder loan agreements or intercompany loans
permitted hereunder and (iii) pursuant to Swap Contracts permitted hereunder;
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired, leased or licensed by it other than the Liens created under
the Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or own any assets other than
(i) holding Equity Interests of Non-Recourse Subsidiaries and other Subsidiaries
of Borrower, (ii) performing its obligations and activities incidental thereto
under the Credit Documents, and (iii) entering into Swap Contracts and
shareholder loan agreements permitted hereunder; (d) consolidate with or merge
with or into, or convey, transfer, lease or license all or substantially all its
assets to, any Person, except as permitted pursuant to Section 6.8; (e) sell or
otherwise dispose of any Equity Interests of any of its Subsidiaries, except as
permitted pursuant to Section 6.8; or (f) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

6.14. Amendments or Waivers of Organizational Documents and Certain Material
Contracts. No Credit Party shall nor shall it permit any of its Subsidiaries to,
agree to any amendment, restatement, supplement or other modification to, or
waiver of, (a) any of its Organizational Documents or any Material Contract in a
manner that could reasonably be expected to have a Material Adverse Effect or
(b) the Management Services Agreement in a manner that increases amounts payable
thereunder by any Credit Party or its Subsidiaries, in each case without
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver; provided, however, that
any amendment, modification or change expressly required to be made (including
adjustments to the exchange rate (howsoever defined)) pursuant to the terms of
an indenture governing any Permitted Exchangeable Bond Indebtedness shall not
require any consent from any Lenders.

6.15. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent, for the ratable benefit of the Beneficiaries, the due
and punctual payment

 

115



--------------------------------------------------------------------------------

in full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of

 

116



--------------------------------------------------------------------------------

Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations (other than contingent or indemnification obligations for
which no claim has been made) or valid release of a Guarantor in accordance with
the Credit Documents. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the

 

117



--------------------------------------------------------------------------------

payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or with the applicable Hedge Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any other Credit Party or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

118



--------------------------------------------------------------------------------

7.5. Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than contingent or indemnification obligations for which no
claim has been made) shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled (other than Letters of Credit as to which other arrangements
satisfactory to Issuing Bank shall have been made (which arrangements may
include Cash Collateral or backstop letters of credit satisfactory to Issuing
Bank in an amount equal to the Minimum Collateral Amount)), each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b)

 

119



--------------------------------------------------------------------------------

any right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations (other
than contingent or indemnification obligations for which no claim has been made)
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled
(other than Letters of Credit as to which other arrangements satisfactory to
Issuing Bank shall have been made (which arrangements may include Cash
Collateral or backstop letters of credit satisfactory to Issuing Bank in an
amount equal to the Minimum Collateral Amount)), each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
or indemnification obligations for which no claim has been made) shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled (other than Letters of Credit as
to which other arrangements satisfactory to Issuing Bank shall have been made
(which arrangements may include Cash Collateral or backstop letters of credit
satisfactory to Issuing Bank in an amount equal to the Minimum Collateral
Amount)). Each Guarantor hereby irrevocably waives, to the extent permitted by
applicable law, any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

120



--------------------------------------------------------------------------------

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes, to the
extent permitted by applicable law, any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations remain
outstanding (other than contingent or indemnification obligations for which no
claim has been made), no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

121



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If (A) all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (B) if a Guarantor is
designated as an Unrestricted Subsidiary in accordance with Section 5.15, then
in the case of clauses (A) and (B), the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or other disposition.

7.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until all of the Guaranteed Obligations (other than
contingent or indemnification obligations for which no claim has been made) have
been paid in full and the Revolving Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled (other than Letters of
Credit as to which other arrangements satisfactory to Issuing Bank shall have
been made (which arrangements may include Cash Collateral or backstop letters of
credit satisfactory to Issuing Bank in an amount equal to the Minimum Collateral
Amount)). Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit or any Cash Collateralization required
pursuant to Section 2.22(d); or (iii) any interest on any Loan or any fee or any
other amount due hereunder, in each case of this clause (iii) within five
Business Days after the date due; or

 

122



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries (other than Immaterial Entities or Non-Recourse
Subsidiaries (except to the extent that any Credit Party is then directly or
indirectly liable, including pursuant to any contingent obligation, for any such
Non-Recourse Project Indebtedness and such liability, individually or in the
aggregate, exceeds $75,000,000)) to pay when due any principal of or interest on
or any other amount, including any payment in settlement, payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $75,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure)
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. (i) Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, 5.2, 5.18 or 6 or
(ii) failure for longer than ten Business Days of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(b), 5.1(c), 5.1(d) or
5.1(f); or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other paragraph of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Credit Party becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under any Debtor Relief Laws now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law; or (ii) an involuntary case shall be
commenced against Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries) under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries), or over all or a substantial part of its
property, shall have been

 

123



--------------------------------------------------------------------------------

entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Holdings or any of its Subsidiaries
(other than Immaterial Subsidiaries) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws now or hereafter in effect, or shall consent to the entry of
an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall make any assignment
for the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the members of Holdings or its board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. At any time there shall exist money judgments,
writs or warrants of attachment or similar process involving in the aggregate an
amount in excess of $75,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) entered or filed against Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any of their respective
assets and such money judgments, writs or warrants of attachment or similar
process remain undischarged, unvacated, unbonded or unstayed for a period of
sixty days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of Borrower, any of the Guarantors or any of their
respective ERISA Affiliates in excess of $75,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or Section 4068 of ERISA upon the
property and rights to property belonging to the Borrower, any of the Guarantors
or any of their respective ERISA Affiliates; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the

 

124



--------------------------------------------------------------------------------

satisfaction in full of all Obligations (other than contingent and
indemnification obligations for which no claim has been made), shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral (for the avoidance of doubt, any
pledge of Equity Interests shall constitute a material portion of the
Collateral) purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments and the obligation of Issuing Bank to issue any Letter of Credit
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest and
premium on the Loans, (II) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), and (III) all other
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C) Administrative Agent
may cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and (D) Administrative Agent shall
direct Borrower to pay (and Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Sections 8.1(f) and
(g) to pay) to Administrative Agent such additional amounts of cash as
reasonably requested by Issuing Bank, to be held as security for Borrower’s
reimbursement obligations in respect of Letters of Credit then outstanding.

SECTION 9. AGENTS

9.1. Appointment of Agents. Each of Barclays, Citigroup, Goldman Sachs,
Macquarie, MLPFS and Morgan Stanley is hereby appointed a Bookrunner hereunder
and each Lender hereby authorizes Barclays, Citigroup, Goldman Sachs, Macquarie,
MLPFS and Morgan Stanley to act as Bookrunners in accordance with the terms
hereof and the other Credit Documents. Each of Citigroup, Goldman Sachs,
Macquarie, MLPFS and Morgan Stanley is hereby appointed a Syndication Agent and
Bookrunner hereunder and each Lender hereby authorizes Citigroup, Goldman Sachs,
Macquarie, MLPFS and Morgan Stanley to act as

 

125



--------------------------------------------------------------------------------

Syndication Agents and Bookrunners in accordance with the terms hereof and the
other Credit Documents. Each of KeyBank and Royal Bank is hereby appointed a
Documentation Agent hereunder, and each Lender hereby authorizes KeyBank and
Royal Bank to act as Documentation Agents in accordance with the terms hereof
and the other Credit Documents. Barclays is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Barclays to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents, Lenders and Lender Counterparties and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each of Syndication Agents and Documentation Agents,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, none of Barclays, Citigroup, Goldman Sachs, Macquarie, MLPFS and Morgan
Stanley, in their capacities as Syndication Agents and Bookrunners, as
applicable, shall have any obligations but shall be entitled to all benefits of
this Section 9. As of the Closing Date, neither of KeyBank or Royal Bank, in
their capacity as Documentation Agents shall have any obligations but shall be
entitled to all benefits of this Section 9. Each of any Syndication Agent, any
Documentation Agent, any Bookrunner and any Agent described in clause (vi) of
the definition thereof may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to Administrative Agent and
Borrower.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders, by or on behalf of any Credit Party to any Agent or any
Lender or by any Lender to Agent or any other Lender in connection with the
Credit

 

126



--------------------------------------------------------------------------------

Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including, for the avoidance of doubt, refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5); and (iii) except as expressly set forth herein and in the other
Credit Documents, no Agent shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the

 

127



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 9.3 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Revolving Loans on
the Closing Date or by the funding of any New Revolving Loans, as the case may
be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or
as of the date of funding of such New Revolving Loans.

 

128



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
Issuing Bank under any of the Credit Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as

 

129



--------------------------------------------------------------------------------

Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of Barclays or
its successor as Administrative Agent pursuant to this Section 9.7 shall also
constitute the resignation or removal of Barclays or its successor as Collateral
Agent. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Borrower and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders. Upon any such notice of resignation
or any such removal, Requisite Lenders shall have the right, upon five Business
Days’ notice to Administrative Agent and with the consent of Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor
Collateral Agent. Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or Issuing Bank under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security

 

130



--------------------------------------------------------------------------------

interests created under the Collateral Documents, whereupon such retiring or
removed Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Collateral Documents. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as the Collateral Agent, the
provisions of this Agreement and the Collateral Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Collateral Documents while it was the Collateral Agent
hereunder.

(c) Any resignation or removal of Barclays or its successor as Administrative
Agent pursuant to this Section 9.7 shall also constitute the resignation or
removal of Barclays or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section 9.7 shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (a) Borrower shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (c) Borrower shall issue, if so
requested by successor Administrative Agent and Swing Line Lender, a new Swing
Line Note to the successor Administrative Agent and Swing Line Lender, in the
principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and

 

131



--------------------------------------------------------------------------------

(ii) in the event of a foreclosure or similar enforcement action by Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), Collateral Agent
(or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from Requisite Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by Collateral Agent at such sale or other
disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 10 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than contingent or indemnification
obligations for which no claim has been made and obligations in respect of any
Hedge Agreement) have been paid in full and all Commitments have terminated or
expired and no Letter of Credit shall be outstanding (other than Letters of
Credit as to which other arrangements satisfactory to Issuing Bank shall have
been made (which arrangements may include Cash Collateral or backstop letters of
credit satisfactory to Issuing Bank in an amount equal to the Minimum Collateral
Amount)), upon request of Borrower, Collateral Agent and Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Hedge Agreement) each take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Credit Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payment had not been made.

(e) Notwithstanding anything to the contrary contained herein or any other
Credit Document, in connection with a sale or disposition of property permitted
by this Agreement, upon request of Borrower, Collateral Agent and Administrative
Agent shall each (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Hedge Agreement) take such
actions as shall be required to release its security interest in such property.

 

132



--------------------------------------------------------------------------------

(f) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, Administrative Agent (irrespective of whether the principal
of any Loan or Obligation under a Letter of Credit shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Issuing Bank and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its respective
agents and counsel and all other amounts due Administrative Agent under Sections
2.4, 2.11, 10.2 and 10.3 allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

133



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Bank, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.11, 10.2 and 10.3. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of Administrative Agent, its agents and counsel, and any other amounts
due Administrative Agent under Sections 2.11, 10.2 and 10.3 out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders or Issuing
Banks may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Bookrunners, Syndication Agents,
Documentation Agents, Collateral Agent, Administrative Agent, Swing Line Lender
or Issuing Bank, shall be sent to such Person’s address as set forth on Appendix
B or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Except as otherwise set forth in Section 3.2(b) or paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by telefacsimile (except for any notices sent to Administrative
Agent) or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) as designated by Administrative Agent from time to
time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent, Lenders, Swing Line Lender
and Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Agent, any Lender, Swing Line
Lender or any

 

134



--------------------------------------------------------------------------------

applicable Issuing Bank pursuant to Section 2 if such Person has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender, Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public

 

135



--------------------------------------------------------------------------------

Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to Holdings, its
Subsidiaries or their securities for purposes of United States federal or state
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, and, solely with respect to expenses incurred prior to the Closing
Date, except as may be agreed separately in writing, Borrower agrees to pay
promptly (a) all the actual and reasonable costs and expenses incurred in
connection with the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the actual and reasonable costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of counsel to Agents in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents;
(e) all the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto and (h) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to

 

136



--------------------------------------------------------------------------------

defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Agent, Lender and their respective affiliates and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents and sub-agents (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee or from a material breach of
the funding obligations of such Indemnitee, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender or Agent nor any of their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, willful misconduct or material breach of the
funding obligations of such Lender, Agent or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its
obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will such Lender, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.

 

137



--------------------------------------------------------------------------------

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender or such Issuing Bank to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender or such Issuing Bank hereunder,
the Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (a) such Lender or such
Issuing Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.17 and 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, the Issuing Banks,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, Issuing Bank and their respective Affiliates under
this Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document (i) to implement the New Revolving Loan Commitments under
Section 2.24 and (ii) to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by Administrative Agent), in each case so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender (or Issuing Bank, if applicable) or the Lenders shall have received
at least five Business Days’ prior written notice thereof and Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Requisite Lenders stating that
the Requisite Lenders object to such amendment.

 

138



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly and adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest, fees or premium;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Revolving Commitments
and the Revolving Loans are included on the Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents and except in connection with a “credit bid” undertaken by the
Collateral Agent at the direction of the Requisite Lenders pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Credit Documents (in
which case only the consent of the Requisite Lenders will be needed for such
release); or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix) and (x).

 

139



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) [Reserved];

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Excluded Hedge Obligations,” “Lender Counterparty,” “Hedge Agreement,”
“Obligations,” “Qualified ECP Guarantor,” “REC Hedge,” “Secured Obligations” or
“Swap Obligations” (as defined in any applicable Collateral Document) in each
case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty;

(vi) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or Arranger, or any other provision hereof as the
same applies to the rights or obligations of any Agent or Arranger, in each case
without the consent of such Agent or Arranger, as applicable;

(vii) amend Section 1.5(b) or the definition of “Alternative Currency” without
the written consent of each Revolving Lender; or

(viii) amend, modify or otherwise affect the rights or duties hereunder or under
any other Credit Document of (A) the Administrative Agent, unless in writing
executed by the Administrative Agent, (B) Issuing Bank, unless in writing
executed by Issuing Banks and (C) the Swing Line Lender, unless in writing
executed by the Swing Line Lender.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or

 

140



--------------------------------------------------------------------------------

demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” with the consent of Issuing Banks and Swing Line Lender
(such consent not to be unreasonably withheld or delayed) and upon the giving of
notice to Borrower and Administrative Agent; and

(ii)(x) by or to an Arranger (or their respective lending Affiliates) in
connection with the primary syndication of the Revolving Facility and (y) to any
Person meeting the criteria of clause (ii) of the definition of the term
“Eligible Assignee”, in each

 

141



--------------------------------------------------------------------------------

case of clauses (x) and (y) with the consent of Administrative Agent, Issuing
Banks, Swing Line Lender and Borrower (such consents not to be (a) unreasonably
withheld or delayed or (b) in the case of Borrower, required at any time an
Event of Default shall have occurred and then be continuing); provided that
(A) Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within 5 Business
Days after having received notice thereof and (B) each such assignment pursuant
to this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(w) $1,000,000, (x) such lesser amount as agreed to by Borrower and
Administrative Agent, (y) the aggregate amount of the Loans of the assigning
Lender or (z) the amount assigned by an assigning Lender to an Affiliate or
Related Fund of such Lender.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Barclays or any Affiliate thereof or (z) in the case of
an assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, Issuing Bank, Swing Line Lender and each other
Lender, hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

142



--------------------------------------------------------------------------------

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; (iii) it will
make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information obtained by it in its capacity as a
Lender to Borrower or any Affiliate of Borrower.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation without the consent of Borrower, Swing Line Lender, any Issuing
Bank or any Agent. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts of each
participant’s participation interest with respect to the Loans (each, a

 

143



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Unless otherwise
required by the Internal Revenue Service, any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the Internal Revenue Service. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loans for all purposes under this Agreement, notwithstanding
any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents or all or substantially all
of the Guarantors from the Guaranty (in each case, except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent (not to be unreasonably withheld or
delayed) and (y) a participant that would be a Non-US Lender if it were a Lender
shall not be entitled to the benefits of Section 2.20 unless it complies with
Section 2.20(c) as though it were a Lender (it being understood that any such
form required by Section 2.20(c) shall be delivered to the applicable Lender and
not the Borrower or Administrative Agent); provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by

 

144



--------------------------------------------------------------------------------

law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender, including to any Federal Reserve Bank or
other central bank having jurisdiction over such Lender as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank or other central bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided
further, that in no event shall the applicable Federal Reserve Bank, central
bank, pledgee or trustee, be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or

 

145



--------------------------------------------------------------------------------

against or in payment of any or all of the Obligations. To the extent that any
Credit Party makes a payment or payments to Administrative Agent, Issuing Bank
or Lenders (or to Administrative Agent, on behalf of Lenders or Issuing Bank),
or any Agent, Issuing Bank or Lender enforces any security interests or
exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT

 

146



--------------------------------------------------------------------------------

MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO

 

147



--------------------------------------------------------------------------------

ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include Issuing Bank) shall hold all non-public
information regarding Borrower and its Subsidiaries, Affiliates and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each
Agent, each Agent and each Lender may disclose such information with the consent
of Borrower, each Agent and each Lender may disclose such information to any
parties to this Agreement, and each Lender and each Agent may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other advisors, experts or agents who need to
know such information and on a confidential basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosure on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (v) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document,
(vi) disclosures made pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case such
Person agrees to inform Borrower promptly thereof to the extent not prohibited
by law) and (vii) disclosures made upon the request or demand of any regulatory
or quasi-regulatory authority purporting to have jurisdiction over such Person
or any of its Affiliates. In addition, each Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure.

 

148



--------------------------------------------------------------------------------

However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the U.S. federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19. Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.20. Entire Agreement. With the exception of those terms contained in Sections
3, 4, 5 (including Annex A), 7, 8 and 9 of that certain Hurricane Commitment
Letter, dated as of November 17, 2014, among Barclays, Citigroup, Goldman Sachs,
Bank of America, N.A. (“BofA”), MLPFS, Morgan Stanley (together, the “Original
Commitment Parties”), and Borrower, as modified by that certain Joinder
Agreement dated as of November 18, 2014, among the Original Commitment Parties,
Macquarie, MIHI LLC (“MIHI”) and the Borrower, and as further modified by that
certain Joinder Agreement dated as of January 7, 2015, among the Original
Commitment Parties, Macquarie, MIHI, KeyBank, KBCM Bridge LLC, Royal Bank and
the Borrower (the “Commitment Letter”), and the provisions of the Fee Letter (as
defined

 

149



--------------------------------------------------------------------------------

therein), in each case which by the terms of the Commitment Letter remain in
full force and effect, all of Barclays’, Citigroup’s, Goldman Sachs’,
Macquarie’s, MLPFS’s, Morgan Stanley’s, KeyBank’s, Royal Bank’s and their
respective Affiliates’ other obligations under the Commitment Letter shall
terminate and be superseded by the Credit Documents and Barclays, Citigroup,
Goldman Sachs, Macquarie, MLPFS, Morgan Stanley, KeyBank, Royal Bank and their
respective Affiliates’ shall be released from all liability in connection
therewith, including any claim for injury or damages, whether consequential,
special, direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

 

150



--------------------------------------------------------------------------------

10.24. Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “Judgment Currency”) other than Dollars,
the Credit Parties will indemnify Administrative Agent, Issuing Bank and any
Lender against any loss incurred by them as a result of any variation as between
(i) the rate of exchange at which the Dollar amount is converted into the
Judgment Currency for the purpose of such judgment or order and (ii) the rate of
exchange, as quoted by Administrative Agent or by a known dealer in the Judgment
Currency that is designated by Administrative Agent, at which Administrative
Agent, Issuing Bank or such Lender is able to purchase Dollars with the amount
of the Judgment Currency actually received by Administrative Agent, Issuing Bank
or such Lender. The foregoing indemnity shall constitute a separate and
independent obligation of the Credit Parties and shall survive any termination
of this Agreement and the other Credit Documents, and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “rate of exchange” shall include any premiums and costs of exchange payable
in connection with the purchase of or conversion into Dollars.

[Remainder of page intentionally left blank]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

TERRAFORM POWER, LLC By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title: EVP & CFO TERRAFORM POWER OPERATING, LLC By:

TERRAFORM POWER, LLC,

its Sole Member and Sole Manager

By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title: EVP & CFO

 

152



--------------------------------------------------------------------------------

SUNEDISON YIELDCO CHILE HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 2, LLC SUNEDISON
YIELDCO UK HOLDCO 3, LLC SUNEDISON YIELDCO UK HOLDCO 4, LLC SUNEDISON YIELDCO
NELLIS HOLDCO, LLC SUNEDISON CANADA YIELDCO, LLC SUNEDISON YIELDCO DG-VIII
HOLDINGS, LLC SUNEDISON YIELDCO DG HOLDINGS, LLC SUNEDISON YIELDCO REGULUS
HOLDINGS, LLC SUNEDISON YIELDCO ACQ1, LLC SUNEDISON YIELDCO ACQ2, LLC SUNEDISON
YIELDCO ACQ3, LLC SUNEDISON YIELDCO ACQ4, LLC SUNEDISON YIELDCO ACQ5, LLC
SUNEDISON YIELDCO ACQ6, LLC SUNEDISON YIELDCO ACQ7, LLC SUNEDISON YIELDCO ACQ8,
LLC SUNEDISON YIELDCO ACQ9, LLC

 

153



--------------------------------------------------------------------------------

SUNEDISON YIELDCO, DGS HOLDINGS, LLC SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC
TERRAFORM POWER IVS I HOLDINGS, LLC TERRAFORM REC ACQ HOLDINGS, LLC TERRAFORM
SOLAR HOLDINGS, LLC TERRAFORM LPT ACQ HOLDINGS, LLC TERRAFORM UK1 ACQ HOLDINGS,
LLC TERRAFORM CD ACQ HOLDINGS, LLC TERRAFORM SOLAR XVII ACQ HOLDINGS, LLC
TERRAFORM FIRST WIND ACQ, LLC

 

By: TERRAFORM POWER OPERATING, LLC, its Sole Member and Sole Manager By:

TERRAFORM POWER, LLC,

its Sole Member and Sole Manager

By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title: EVP & CFO

 

154



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, an Arranger, a
Syndication Agent, a Bookrunner and a Lender By:

/s/ Ann E. Sutton

Authorized Signatory

 

155



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Arranger, a Syndication Agent, a Bookrunner and a
Lender By:

/s/ Robert Ehudin

Authorized Signatory

 

156



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:

/s/ Henrik Sandstrom

Title: Authorized Signatory

 

157



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Jon Rauen Title:   Authorized Signatory

 

158



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Bank and a Lender

By:   /s/ Patrick Engel Title:   Director

 

159



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Kirkwood Roland Title:  

Managing Director &

Vice President

 

160



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Bank

By:   /s/ Kirkwood Roland Title:  

Managing Director &

Vice President

 

161



--------------------------------------------------------------------------------

MIHI LLC, as a Lender By:  

/s/ Caleb Hsieh

Title:   Authorized Signatory By:  

/s/ Michael Silverton

Title:   Authorized Signatory

 

162



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender and an Issuing Bank By:  

/s/ Lisa A. Ryder

Title:   Vice President

 

163



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ D. Scott McMurtry Title:   Authorized Signatory

 

164



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro Rata Share  

Barclays Bank PLC

   $ 75,000,000         13.63636364 % 

Goldman Sachs Bank USA

   $ 75,000,000         13.63636364 % 

Morgan Stanley Senior Funding, Inc.

   $ 15,000,000         2.72727272 % 

Morgan Stanley Bank, N.A.

   $ 60,000,000         10.90909090 % 

Bank of America, N.A.

   $ 75,000,000         13.63636364 % 

Citibank, N.A.

   $ 75,000,000         13.63636364 % 

MIHI LLC

   $ 75,000,000         13.63636364 % 

KeyBank National Association

   $ 50,000,000         9.09090909 % 

Royal Bank of Canada

   $ 50,000,000         9.09090909 %    

 

 

    

 

 

 

Total

   $ 550,000,000         100 %    

 

 

    

 

 

 

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

TERRAFORM POWER, LLC AND ITS SUBSIDIARIES

TerraForm Power, LLC

12500 Baltimore Avenue

Beltsville, MD 20705

Attention: CFO

Fax: (443) 909-7150

Email: ahernandez@terraform.com

with a copy to:

TerraForm Power, LLC

12500 Baltimore Avenue

Beltsville, MD 20705

Attention: General Counsel

Fax: (443) 909-7150

Email: sdeschler@terraform.com

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

Administrative Agent’s Principal Office and as Lender:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attention: Mathew Cybul

Facsimile: 212-526-5115

Telephone: 212-526-5851

Email: Mathew.cybul@barclays.com

with a copy to:

Barclays Capital Services LLC

1301 Sixth Avenue

New York, NY 10019

Attention: Sookie Siew

Facsimile: 917-522-0569

Telephone: 212-320-7205

Email: xraUSLoanOps5@BarclaysCapital.com; sookie.siew@barclays.com

BARCLAYS BANK PLC,

in its capacity as Issuing Bank:

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, NY 10166

Attention: Dawn Townsend

Facsimile: 212-412-5011

Telephone: 212-320-7534

Email: Dawn.Townsend@barclays.com; XraLetterofCredit@barclayscapital.com

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

100 N. Tryon St, NC1-007-17-18

Charlotte, NC 28255-0001

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

CITIGROUP GLOBAL MARKETS INC.

CITIBANK, N.A.

390 Greenwich Street

New York, New York 10013

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

MACQUARIE CAPITAL (USA) INC.

MIHI LLC

125 West 55th Street

New York, New York 10019

MORGAN STANLEY SENIOR FUNDING, INC.

MORGAN STANLEY BANK, N.A.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, Ohio 44114

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

 



--------------------------------------------------------------------------------

Schedule 1.1

Certain Letters of Credit

 

Issuing Bank

  

LC No.

  

Original

Applicant

  

Applicant

  

Beneficiary

   Amount   KeyBank    S323079    Hawaiian Island Holdings, LLC    TerraForm
Power Operating, LLC    State of Hawaii Department of Land and Natural Resources
   $ 500,000.00    KeyBank    S323080    Hawaiian Island Holdings, LLC   
TerraForm Power Operating, LLC    Hawaii Department of Land and Natural
Resources    $ 500,000.00    KeyBank    S323081    Hawaiian Island Holdings, LLC
   TerraForm Power Operating, LLC    State of Hawaii Department of Land and
Natural Resources    $ 554,590.00    KeyBank    S323120   

Hawaiian Island

Holdings, LLC

   TerraForm Power Operating, LLC    Hawaiian Electric Company, Inc.    $
1,200,000.00    KeyBank    S323040    Northeast Wind Capital II, LLC   
TerraForm Power Operating, LLC    ISO New England Inc.    $ 500,000.00   
KeyBank    S321420    Evergreen Wind Power III, LLC    TerraForm Power
Operating, LLC    Vitol Inc.    $ 10,300,000.00    KeyBank    S323029   
Northeast Wind Capital II, LLC    TerraForm Power Operating, LLC    Town of
Hamburg    $ 160,000.00    KeyBank    S323004    Northeast Wind Capital II, LLC
   TerraForm Power Operating, LLC    Vermont Public Service Board    $
1,520,245.17   

 



--------------------------------------------------------------------------------

Schedule 5.18

Post-Closing Obligations

 

•   Promptly, but in any event within ten (10) Business Days after the Closing
Date (or such later date agreed to by Administrative Agent), Holdings shall
deliver to Administrative Agent all original signature pages to the Intercompany
Note and accompanying endorsement thereto.

 